UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay, 2015 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1).) Yes No x (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7).) Yes No x MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER: 04 YEAR: 2014 GRUPO TELEVISA, S.A.B. STATEMENT OF FINANCIAL POSITION AS OF DECEMBER 31, 2, 2013 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR END OF PREVIOUS YEAR AMOUNT AMOUNT TOTAL ASSETS CURRENT ASSETS CASH AND CASH EQUIVALENTS SHORT-TERM INVESTMENTS FINANCIAL INSTRUMENTS AVAILABLE FOR SALE 0 0 FINANCIAL INSTRUMENTS FOR NEGOTIATION 0 0 FINANCIAL INSTRUMENTS HELD TO MATURITY CUSTOMER (NET) CUSTOMER ALLOWANCE FOR DOUBTFUL ACCOUNTS -3,028,444 -2,492,536 OTHER ACCOUNTS RECEIVABLE (NET) OTHER ACCOUNTS RECEIVABLE ALLOWANCE FOR DOUBTFUL ACCOUNTS -179,761 -236,441 INVENTORIES BIOLOGICAL ASSETS CURRENT 0 0 OTHER CURRENT ASSETS ADVANCE PAYMENTS DERIVATIVE FINANCIAL INSTRUMENTS ASSETS AVAILABLE FOR SALE 0 RIGHTS AND LICENSING 0 0 OTHER NON-CURRENT ASSETS ACCOUNTS RECEIVABLE (NET) 0 INVESTMENTS INVESTMENTS IN ASSOCIATES AND JOINT VENTURES HELD-TO-MATURITY DEBT SECURITIES OTHER AVAILABLE- FOR- SALE INVESTMENTS OTHER PROPERTY, PLANT AND EQUIPMENT (NET) BUILDINGS MACHINERY AND INDUSTRIAL EQUIPMENT OTHER EQUIPMENT ACCUMULATED DEPRECIATION -57,539,568 -49,198,237 CONSTRUCTION IN PROGRESS INVESTMENT PROPERTIES 0 0 NON-CURRENT BIOLOGICAL ASSETS 0 0 INTANGIBLE ASSETS (NET) GOODWILL TRADEMARKS RIGHTS AND LICENSING CONCESSIONS OTHER DEFERRED TAX ASSETS OTHER NON-CURRENT ASSETS ADVANCE PAYMENTS 0 0 DERIVATIVE FINANCIAL INSTRUMENTS 0 EMPLOYEE BENEFITS 0 0 ASSETS AVAILABLE FOR SALE 0 0 DEFERRED ASSETS (NET) 0 0 OTHER TOTAL LIABILITIES CURRENT LIABILITIES BANK LOANS STOCK MARKET LOANS 0 0 OTHER INTEREST BEARING LIABILITIES SUPPLIERS TAXES PAYABLE INCOME TAXES PAYABLE OTHER TAXES PAYABLE OTHER CURRENT LIABILITIES INTEREST PAYABLE DERIVATIVE FINANCIAL INSTRUMENTS 0 0 DEFERRED INCOME EMPLOYEE BENEFITS PROVISIONS LIABILITIES RELATED TO CURRENT AVAILABLE FOR SALE ASSETS 0 0 OTHER NON-CURRENT LIABILITIES BANK LOANS STOCK MARKET LOANS OTHER INTEREST BEARING LIABILITIES DEFERRED TAX LIABILITIES 0 OTHER NON-CURRENT LIABILITIES DERIVATIVE FINANCIAL INSTRUMENTS DEFERRED INCOME EMPLOYEE BENEFITS PROVISIONS LIABILITIES RELATED TO NON-CURRENT AVAILABLE FOR SALE ASSETS 0 0 OTHER STOCKHOLDERS' EQUITY CONTROLLING INTEREST SOCIAL CAPITAL SHARES REPURCHASED -12,647,475 -12,848,448 PREMIUM ON ISSUANCE OF SHARES CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 OTHER CAPITAL CONTRIBUTED 0 0 RETAINED EARNINGS (ACCUMULATED LOSSES) LEGAL RESERVE OTHER RESERVES 0 0 RETAINED EARNINGS NET INCOME FOR THE YEAR OTHER -3,466,087 -4,086,740 OTHER ACCUMULATED COMPREHENSIVE RESULTS (NET OF TAX) EARNINGS PER PROPERTY REASSESSMENT 0 0 ACTUARIAL EARNINGS (LOSS) FOR LABOR OBLIGATIONS RESULT FOR FOREIGN CURRENCY CONVERSION CHANGES IN THE VALUATION OF AVAILABLE FOR SALE FINANCIAL ASSETS CHANGES IN THE VALUATION OF DERIVATIVE FINANCIAL INSTRUMENTS -171,351 -140,944 CHANGES IN FAIR VALUE OF OTHER ASSETS PARTICIPATION IN OTHER COMPREHENSIVE INCOME OF ASSOCIATES AND JOINT VENTURES OTHER COMPREHENSIVE RESULT 0 0 NON-CONTROLLING INTEREST DATA INFORMATION AS OF DECEMBER 31, 2, 2013 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR END OF PREVIOUS YEAR AMOUNT AMOUNT FOREIGN CURRENCY LIABILITIES SHORT-TERM FOREIGN CURRENCY LIABILITIES LONG-TERM CAPITAL STOCK NOMINAL RESTATEMENT OF CAPITAL STOCK PENSIONS AND SENIORITY PREMIUMS NUMBER OF EXECUTIVES (*) 70 72 NUMBER OF EMPLOYEES (*) NUMBER OF WORKERS (*) 0 0 NUMBER OF OUTSTANDING SHARES (*) NUMBER OF REPURCHASED SHARES (*) RESTRICTED CASH (1) 0 0 DEBT OF NON-CONSOLIDATED COMPANIES GUARANTEED 0 0 (1) THIS CONCEPT MUST BE COMPLETED WHEN GUARANTEES HAVE BEEN PROVIDED AFFECTING CASH AND CASH EQUIVALENTS (*) DATA IN UNITS STATEMENTS OF COMPREHENSIVE INCOME FOR THE TWELVE AND THREE MONTHS ENDED DECEMBER 31, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR CUMULATIVE QUARTER CUMULATIVE QUARTER NET INCOME SERVICES SALE OF GOODS INTEREST 0 0 0 0 ROYALTIES DIVIDENDS 0 0 0 0 LEASE CONSTRUCTION 0 0 0 0 OTHER 0 0 0 0 COST OF SALES GROSS PROFIT (LOSS) GENERAL EXPENSES INCOME (LOSS) BEFORE OTHER INCOME AND EXPENSES, NET OTHER INCOME AND (EXPENSE), NET -5,281,690 -521,852 -83,150 -243,976 OPERATING INCOME (LOSS) FINANCE INCOME INTEREST INCOME FOREIGN EXCHANGE GAIN, NET 0 0 0 DERIVATIVES GAIN, NET EARNINGS FROM CHANGES IN FAIR VALUE OF FINANCIAL INSTRUMENTS 0 0 0 OTHER 0 0 0 0 FINANCE EXPENSE INTEREST EXPENSE FOREIGN EXCHANGE LOSS, NET 0 DERIVATIVES LOSS, NET 0 0 0 0 LOSS FROM CHANGES IN FAIR VALUE OF FINANCIAL INSTRUMENTS 0 0 0 0 OTHER 0 0 0 0 FINANCE INCOME (EXPENSE) NET -4,328,925 -1,536,741 PARTICIPATION IN THE RESULTS OF ASSOCIATES AND JOINT VENTURES -34,366 -5,659,963 -4,736,774 INCOME (LOSS) BEFORE INCOME TAXES INCOME TAXES INCOME TAX, CURRENT INCOME TAX, DEFERRED -2,062,170 -614,128 -10,128,125 -8,642,408 INCOME (LOSS) FROM CONTINUING OPERATIONS INCOME (LOSS) FROM DISCONTINUED OPERATIONS,NET 0 0 0 0 NET INCOME (LOSS) NET INCOME (LOSS) ATTRIBUTABLE TO NON-CONTROLLING INTEREST NET INCOME (LOSS) ATTRIBUTABLE TO CONTROLLING INTEREST NET INCOME (LOSS) PER BASIC SHARE NET INCOME (LOSS) PER DILUTED SHARE STATEMENTS OF COMPREHENSIVE INCOME OTHER COMPREHENSIVE INCOME (NET OF INCOME TAXES) FOR THE TWELVE AND THREE MONTHS ENDED DECEMBER 31, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR CUMULATIVE QUARTER CUMULATIVE QUARTER NET INCOME (LOSS) ITEMS NOT TO BE RECLASSIFIED INTO RESULTS EARNINGS PER PROPERTY REASSESSMENT 0 0 0 0 ACTUARIAL EARNINGS (LOSS) FOR LABOR OBLIGATIONS -27,811 -27,811 PARTICIPATION IN RESULTS FOR REVALUATION OF PROPERTIES OF ASSOCIATES AND JOINT VENTURES 0 0 0 0 ITEMS THAT MAY BE SUBSEQUENTLY RECLASSIFIED INTO RESULTS -7,340 RESULT FOR FOREIGN CURRENCY CONVERSION -258,997 CHANGES IN THE VALUATION OF AVAILABLE FOR SALE FINANCIAL ASSETS CHANGES IN THE VALUATION OF DERIVATIVE FINANCIAL INSTRUMENTS -30,407 -9,855 CHANGES IN FAIR VALUE OF OTHER ASSETS PARTICIPATION IN OTHER COMPREHENSIVE INCOME OF ASSOCIATES AND JOINT VENTURES -5,467 OTHER COMPREHENSIVE INCOME 0 0 0 0 TOTAL OTHER COMPREHENSIVE INCOME COMPREHENSIVE INCOME (LOSS) COMPREHENSIVE (LOSS) ATTRIBUTABLE TO NON-CONTROLLING INTEREST COMPREHENSIVE (LOSS) ATTRIBUTABLE TO CONTROLLING INTEREST STATEMENTS OF COMPREHENSIVE INCOME DATA INFORMATION FOR THE TWELVE AND THREE MONTHS ENDED DECEMBER 31, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR CUMULATIVE QUARTER CUMULATIVE QUARTER OPERATING DEPRECIATION AND AMORTIZATION STATEMENTS OF COMPREHENSIVE INCOME DATA INFORMATION (TWELVE MONTHS) FOR THE TWELVE MONTHS ENDED DECEMBER 31, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing REF ACCOUNT / SUBACCOUNT YEAR CURRENT PREVIOUS NET INCOME (**) OPERATING INCOME (LOSS) (**) NET INCOME (LOSS) (**) CONTROLLING INTEREST NET INCOME (LOSS) (**) OPERATING DEPRECIATION AND AMORTIZATION (**) (**) INFORMATION FOR THE LAST TWELVE MONTHS STATEMENTS OF CASH FLOWS (INDIRECT METHOD) FOR THE TWELVE MONTHS ENDED DECEMBER 31, 2 (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing REF ACCOUNT / SUBACCOUNT CURRENT YEAR PREVIOUS YEAR AMOUNT AMOUNT OPERATINGACTIVITIES INCOME (LOSS) BEFORE INCOME TAXES + (-) ITEMS NOT REQUIRING CASH + ESTIMATES FOR THE PERIOD + PROVISIONS FOR THE PERIOD 0 0 + (-) OTHER UNREALIZED ITEMS + (-) ITEMS RELATED TO INVESTING ACTIVITIES + DEPRECIATION AND AMORTIZATION FOR THE PERIOD (-) + GAIN OR LOSS ON SALE OF PROPERTY, PLANT AND EQUIPMENT + (-) LOSS (REVERSION) IMPAIRMENT (-) + EQUITY IN RESULTS OF AFFILIATES AND JOINT VENTURES (-) DIVIDENDS RECEIVED 0 0 (-) INTEREST INCOME (-) FOREIGN EXCHANGE FLUCTUATION (-) + OTHER ITEMS + (-) ITEMS RELATED TO FINANCING ACTIVITIES (+) ACCRUED INTEREST (+) FOREIGN EXCHANGE FLUCTUATION (+) FINANCIAL OPERATIONS OF DERIVATIVES + (-) OTHER ITEMS CASH FLOW BEFORE INCOME TAX CASH FLOWS PROVIDED OR USED IN OPERATION + (-) DECREASE (INCREASE) IN CUSTOMERS + (-) DECREASE (INCREASE) IN INVENTORIES + (-) DECREASE (INCREASE) IN OTHER ACCOUNTS RECEIVABLES AND OTHER ASSETS + (-) INCREASE (DECREASE) IN SUPPLIERS + (-) INCREASE (DECREASE) IN OTHER LIABILITIES + (-) INCOME TAXES PAID OR RETURNED NET CASH FLOWS FROM OPERATING ACTIVITIES INVESTING ACTIVITIES NET CASH FLOWS FROM INVESTING ACTIVITIES (-) PERMANENT INVESTMENTS IN SHARES 0 + DISPOSITION OF PERMANENT INVESTMENT IN SHARES 0 0 (-) INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT + SALE OF PROPERTY, PLANT AND EQUIPMENT (-) TEMPORARY INVESTMENTS + DISPOSITION OF TEMPORARY INVESTMENTS (-) INVESTMENT IN INTANGIBLE ASSETS + DISPOSITION OF INTANGIBLE ASSETS 0 0 (-) BUSINESS ACQUISITIONS 0 0 + BUSINESS DISPOSITIONS 0 0 + DIVIDEND RECEIVED 0 0 + INTEREST RECEIVED 0 0 + (-) DECREASE (INCREASE) IN ADVANCES AND LOANS TO THIRD PARTIES 0 0 + (-) OTHER ITEMS FINANCING ACTIVITIES NET CASH FLOWS FROM FINANCING ACTIVITIES + BANK FINANCING + STOCK MARKET FINANCING + OTHER FINANCING 0 0 (-) BANK FINANCING AMORTIZATION (-) STOCK MARKET FINANCING AMORTIZATION 0 0 (-) OTHER FINANCING AMORTIZATION + (-) INCREASE (DECREASE) IN CAPITAL STOCK 0 0 (-) DIVIDENDS PAID 0 + PREMIUM ON ISSUANCE OF SHARES 0 0 + CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 (-) INTEREST EXPENSE (-) REPURCHASE OF SHARES +(-) OTHER ITEMS NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS CHANGES IN THE VALUE OF CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing CONCEPTS CAPITAL STOCK SHARES REPURCHASED ADDITIONAL PAID-IN CAPITAL CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES OTHER CAPITAL CONTRIBUTED RETAINED EARNINGS OR ACCUMULATED LOSSES ACCUMULATED OTHER COMPREHENSIVE INCOME (NET OF INCOME TAX) CONTROLLING INTEREST NON-CONTROLLING INTEREST TOTAL STOCKHOLDERS’ EQUITY RESERVES RETAINED EARNINGS (ACCUMULATED LOSSES) BALANCE AT JANUARY 1, 2013 -13,103,223 0 0 RETROSPECTIVE ADJUSTMENT 0 0 0 0 0 0 -101,814 0 -101,814 -1,088 -102,902 APPLICATION OF OTHER COMPREHENSIVE INCOME TO RETAINED EARNINGS 0 0 0 0 0 0 0 0 0 0 0 ESTABLISHMENT OF RESERVES 0 0 0 0 0 0 0 0 0 0 0 DIVIDENDS DECLARED 0 0 0 0 0 0 -2,168,384 0 -2,168,384 -118,238 -2,286,622 (DECREASE) INCREASE OF CAPITAL 0 0 0 0 0 0 0 0 0 0 0 REPURCHASE OF SHARES 0 -1,057,083 0 0 0 0 0 0 -1,057,083 0 -1,057,083 (DECREASE) INCREASE IN ADDITIONAL PAID-IN CAPITAL 0 0 0 0 0 0 0 0 0 0 0 (DECREASE) INCREASE IN NON-CONTROLLING INTEREST 0 0 0 0 0 0 0 0 0 0 0 OTHER 0 0 0 0 0 0 -300 COMPREHENSIVE INCOME 0 0 0 0 0 0 BALANCE AT DECEMBER 31, 2013 -12,848,448 0 0 BALANCE AT JANUARY 1, 2014 -12,848,448 0 0 RETROSPECTIVE ADJUSTMENT 0 0 0 0 0 0 0 0 0 0 0 APPLICATION OF OTHER COMPREHENSIVE INCOME TO RETAINED EARNINGS 0 0 0 0 0 0 0 0 0 0 0 ESTABLISHMENT OF RESERVES 0 0 0 0 0 0 0 0 0 0 0 DIVIDENDS DECLARED 0 0 0 0 0 0 0 0 0 -468,249 -468,249 (DECREASE) INCREASE OF CAPITAL 0 0 0 0 0 0 0 0 0 0 0 REPURCHASE OF SHARES 0 -1,064,602 0 0 0 0 0 0 -1,064,602 0 -1,064,602 (DECREASE) INCREASE IN ADDITIONAL PAID-IN CAPITAL 0 0 0 0 0 0 0 0 0 0 0 (DECREASE) INCREASE IN NON-CONTROLLING INTEREST 0 0 0 0 0 0 0 0 0 0 0 OTHER 0 0 0 0 0 0 COMPREHENSIVE INCOME 0 0 0 0 0 0 BALANCE AT DECEMBER 31, 2014 -12,647,475 0 0 MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER: 04 YEAR: 2014 GRUPO TELEVISA, S.A.B. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS AUDITED INFORMATION CONSOLIDATED Final Printing MEXICO CITY, D.F., MAY 5, 2015—GRUPO TELEVISA, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “TELEVISA” OR “THE COMPANY”), TODAY ANNOUNCED AUDITED RESULTS FOR FULL YEAR AND FOURTH QUARTER 2014. THE RESULTS HAVE BEEN PREPARED IN ACCORDANCE WITH INTERNATIONAL FINANCIAL REPORTING STANDARDS (“IFRS”). THE FOLLOWING INFORMATION SETS FORTH CONDENSED CONSOLIDATED STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2, IN MILLIONS OF MEXICAN PESOS, AS WELL AS THE PERCENTAGE THAT EACH LINE REPRESENTS OF NET SALES AND THE PERCENTAGE CHANGE WHEN COMPARING 2: NET SALES NET SALES INCREASED BY 8.6% TO PS.80,118.4 MILLION IN 2,790.7 MILLION IN 2013. THIS INCREASE WAS ATTRIBUTABLE TO REVENUE GROWTH ACROSS ALL OUR BUSINESS SEGMENTS. OPERATING SEGMENT INCOME INCREASED 8.1%, REACHING PS.32,279.7 MILLION WITH A MARGIN OF 39.6% IN 2,860.4 MILLION WITH A MARGIN OF 39.7% IN 2013. NET INCOME ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY   NET INCOME ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY AMOUNTED TO PS.5,386.9 MILLION FOR THE YEAR ENDED DECEMBER 31, 2014, COMPARED WITH A NET INCOME OF PS.7,748.3 MILLION FOR THE YEAR ENDED DECEMBER 31,2013. THE NET DECREASE OF PS.2,361.4 MILLION REFLECTED I) A PS.5,213.6MILLION INCREASE IN FINANCE EXPENSE, NET; AND II) A PS.5,198.6 MILLION INCREASE IN OTHER EXPENSE, NET, REFLECTING PRIMARILY A ONE-TIME NON-CASH LOSS ON DISPOSITION OF OUR 50% JOINT INTEREST IN GSF TELECOM HOLDINGS, S.A.P.I. DE C.V. (“GSF”), THE CONTROLLING COMPANY OF IUSACELL, WHICH WAS COMPLETED IN JANUARY 2015. THESE UNFAVORABLE VARIANCES WERE PARTIALLY OFFSET BY (I) A PS.5,673.1MILLION FAVORABLE CHANGE IN SHARE OF INCOME OR LOSS OF JOINT VENTURES AND ASSOCIATES, NET; (II) A PS.1,213.0 MILLION DECREASE IN NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS; (III) A PS.748.1 MILLION DECREASE IN INCOME TAXES; AND (IV) A PS.416.6MILLION INCREASE IN INCOME BEFORE OTHER EXPENSE, NET. FULL YEAR RESULTS AND FOURTH QUARTER RESULTSBY BUSINESS SEGMENT THE FOLLOWING INFORMATION PRESENTS FULL YEAR CONSOLIDATED RESULTS ENDED DECEMBER 31, 2, AND FOURTH QUARTER CONSOLIDATED RESULTS ENDED DECEMBER 31, 2FOR EACH OF OUR BUSINESS SEGMENTS.CONSOLIDATED RESULTSARE PRESENTED IN MILLIONS OF MEXICAN PESOS: CONTENT FOURTH QUARTER SALES INCREASED BY 6.7% TO PS.11,128.9 MILLION COMPARED WITH PS.10,433.8 MILLION IN FOURTH QUARTER 2013. FULL YEAR SALES INCREASED BY 3.1% TO PS.34,868.1 MILLION COMPARED WITH PS.33,817.6 MILLION IN 2013. ADVERTISING ADVERTISING FOURTH QUARTER REVENUE INCREASED BY 3.8% TO PS.8,633.0 MILLION COMPARED WITH PS.8,318.7 MILLION IN FOURTH QUARTER 2013. ADVERTISING ON PAY-TV NETWORKS INCREASED BY 9.6% AND REPRESENTED 6.1% OF OUR ADVERTISING REVENUES. ADVERTISING FULL YEAR REVENUE INCREASED BY 2.4% TO PS.25,465.7 MILLION COMPARED WITH PS.24,864.5 MILLION IN 2013. THESE RESULTS WERE ADVERSELY AFFECTED STARTING IN JULY 2-CALORIC FOODS AND BEVERAGES DURING CERTAIN TIME SLOTS. FOR THE FULL YEAR, ADVERTISING ON PAY-TV NETWORKS REPRESENTED 6.0% OF OUR TOTAL ADVERTISING REVENUES. NETWORK SUBSCRIPTION REVENUE FOURTH-QUARTER NETWORK SUBSCRIPTION REVENUE INCREASED BY 21.5% TO PS.775.8 MILLION COMPARED TO PS.638.6 MILLION IN FOURTH-QUARTER 2013. THE GROWTH WAS DRIVEN MAINLY BY THE SUSTAINED ADDITION OF PAY-TV SUBSCRIBERS, BOTH IN MEXICO AND ABROAD, AND A POSITIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED REVENUES. FULL YEAR NETWORK SUBSCRIPTION REVENUE DECREASED BY 12.5%. TO PS.2,854.4 MILLION COMPARED WITH PS.3,263.6 MILLION IN 2013. THESE RESULTS REFLECT FORGONE REVENUE AS A RESULT OF THE IMPLEMENTATION OF THE MUST-OFFER REGULATION THAT CAME INTO EFFECT WITH THE CONSTITUTIONAL REFORM IN MATTERS OF TELECOMMUNICATIONS. THE MUST-OFFER REGULATION THAT CAME INTO EFFECT IN SEPTEMBER 2013, REQUIRES US TO ALLOW THE RETRANSMISSION, FREE OF CHARGE AND ON A NON-DISCRIMINATORY BASIS, OF FREE-TO-AIR TELEVISION SIGNALS TO PAY-TV CONCESSION HOLDERS THAT OPERATE IN THE SAME AREA OF GEOGRAPHIC COVERAGE, SUBJECT TO CERTAIN CONDITIONS BEING MET AMONG OTHERS, THAT THE RETRANSMISSION IS MADE WITHOUT MODIFICATIONS, INCLUDING ADVERTISING, AND WITH THE SAME QUALITY OFBROADCAST SIGNAL, EXCEPT IN CERTAIN SPECIFIC CASES PROVIDED IN THE REGULATIONS. THIS EFFECT WAS PARTIALLY OFFSET BY THE ADDITION OF PAY-TV SUBSCRIBERS IN MEXICO AND ABROAD. LICENSING AND SYNDICATION FOURTH-QUARTER LICENSING AND SYNDICATION REVENUE INCREASED BY 16.5% TO PS.1,720.1 MILLION COMPARED TO PS.1,476.5 MILLION IN FOURTH-QUARTER 2013. THE GROWTH IS MOSTLY EXPLAINED BY AN INCREASE OF 4.8% IN ROYALTIES FROM UNIVISION, FROM US$74.0 MILLION IN FOURTH QUARTER 2$77.5 MILLION IN FOURTH QUARTER 2014, STRONG COPRODUCTION AND RETRANSMISSION RIGHTS REVENUES, AND A POSITIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED REVENUES. THE FULL YEAR INCREASE IN LICENSING AND SYNDICATION REVENUE OF 15.1% TO PS.6,548.0 MILLION COMPARED WITH PS.5,689.5 MILLION IN 2013, IS EXPLAINED BY I) AN INCREASE OF 14.8% IN ROYALTIES FROM UNIVISION, FROM US$273.2 MILLION IN 2$313.7 MILLION IN 2014; AND II) A POSITIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED REVENUES. IN THE AGGREGATE FOR THE FULL YEAR, THE CONTENT SEGMENT RESULTS REFLECT A POSITIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED SALES THAT AMOUNTED TO PS.301.6 MILLION. FOURTH QUARTER OPERATING SEGMENT INCOME FOR OUR CONTENT SEGMENT INCREASED BY 9.1% TO PS.5,134.6 MILLION COMPARED WITH PS.4,705.4 MILLION IN FOURTH QUARTER 2013; THE MARGIN WAS 46.1%. THE INCREASE IN THE MARGIN OF FULL-YEAR OPERATING SEGMENT INCOME FOR OUR CONTENT SEGMENT DECREASED BY 0.2% TO PS.15,534.3 MILLION COMPARED WITH PS.15,566.0 MILLION IN 2013. THE MARGIN WAS 44.6%. THE DROP IN THE MARGIN OF -OFFER REGULATION. SKY FOURTH QUARTER SALES INCREASED BY 7.4% TO PS.4,489.4 MILLION COMPARED WITH PS.4,180.7 MILLION IN FOURTH QUARTER 2013. DURING THE QUARTER, SKY ADDED A TOTAL OF 120,297 SUBSCRIBERS, MAINLY IN MEXICO. FULL YEAR SALES INCREASED BY 8.7% TO PS.17,498.6 MILLION COMPARED WITH PS.16,098.3 MILLION IN 2013. THE ANNUAL INCREASE WAS DRIVEN BY SOLID GROWTH IN THE SUBSCRIBER BASE OF MORE THAN 622 THOUSAND, WHICH IS EXPLAINED BY THE CONTINUED SUCCESS OF SKY’S LOW-COST OFFERING. AS OF DECEMBER 31, 2014, THE NUMBER OF NET ACTIVE SUBSCRIBERS INCREASED TO 6,638,032 (INCLUDING 174,), COMPARED WITH 6,015,475 (INCLUDING 168,) AS OF DECEMBER 31, 2013. SKY CLOSED THE YEAR WITH 192, FOURTH QUARTER OPERATING SEGMENT INCOME INCREASED BY 14.4% TO PS.2,044.7 MILLION COMPARED WITH PS.1,787.3 MILLION IN FOURTH QUARTER 2013, AND THE MARGIN WAS 45.5%. THE INCREASE IN THE MARGIN OF FULL YEAR OPERATING SEGMENT INCOME INCREASED BY 11.9% TO PS.8,211.3 MILLION COMPARED WITH PS.7,340.5 MILLION IN 2013, AND THE MARGIN WAS 46.9%. THE INCREASE IN THE MARGIN OF ) AN INCREASE IN SALES; AND II) SALES EXPENSES THAT EXPANDED AT A SLOWER PACE. THIS EFFECT WAS PARTIALLY OFFSET BY HIGHER MARKETING EXPENSES. TELECOMMUNICATIONS FOURTH QUARTER SALES INCREASED BY 35.4% TO PS.6,227.8 MILLION COMPARED WITH PS.4,599.4 MILLION IN FOURTH QUARTER 2, FOR THE FULL QUARTER, OF PS.1,040.0 MILLIONOF REVENUES FROM CABLECOM. EXCLUDING CABLECOM, FOURTH QUARTER SALES FROM OUR CABLE AND NETWORK OPERATIONS INCREASED BY 12.8%. FULL YEAR SALES INCREASED BY 22.2% TO PS.20,937.3 MILLION COMPARED WITH PS.17,138.8 MILLION IN 2013. THIS INCREASE INCLUDES THE CONSOLIDATION, STARTING SEPTEMBER 1ST, OF PS.1,369.7 MILLION REVENUES FROM CABLECOM. EXCLUDING CABLECOM, FULL YEAR SALES EXPERIENCED A GROWTH OF 14.2%. ALSO EXCLUDING THE ACQUISITION OF CABLECOM, VOICE AND DATA REVENUE GENERATING UNITS, OR RGUS, GREW 18.2% AND 21.2% COMPARED WITH FOURTH-QUARTER 2013, RESPECTIVELY, WHILE VIDEO RGUS GREW BY 4.3%. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF RGUS PER SERVICE TYPE FOR OUR TELECOMMUNICATIONS SEGMENT AS OF DECEMBER 31, 2: THE RGUS OF VIDEO, BROADBAND AND VOICE AS OF DECEMBER 31, 2,356,732, 2,288,709AND 1,228,182 RGUS, RESPECTIVELY,FOR A TOTAL OF 6,873,623 RGUS. THE RGUS OF VIDEO, BROADBAND AND VOICE AS OF DECEMBER 31, 2,495,312, 1,666,788AND 915,927 RGUS, RESPECTIVELY,FOR A TOTAL OF 5,078,027 RGUS. CABLECOM´S THIRD QUARTER 2,850. THIS FIGURE SHOULD HAVE BEEN REPORTED AS 745,995. FOURTH QUARTER OPERATING SEGMENT INCOME INCREASED BY 50.7% TO PS.2,495.9 MILLION COMPARED WITH PS.1,656.2 MILLION IN FOURTH QUARTER 2013, AND THE MARGIN REACHED 40.1%. THESE RESULTS REFLECTED THE CONSOLIDATION OF CABLECOM, WHICH CONTRIBUTED WITH PS.480.8 MILLION TO OPERATING SEGMENT INCOME, AND LOWER LEASING AND LONG DISTANCE EXPENSES. EXCLUDING CABLECOM, FOURTH QUARTER OPERATING SEGMENT INCOME INCREASED BY 21.7%. FULL YEAR OPERATING SEGMENT INCOME INCREASED BY 28.6% TO PS.7,882.9 MILLION COMPARED WITH PS.6,131.8 MILLION IN 2013, AND THE MARGIN REACHED 37.7%, AN INCREASE OF , WHICH CONTRIBUTED WITH PS.638.1 MILLION TO OPERATING SEGMENT INCOME, CONTINUED GROWTH IN THE CABLE PLATFORMS AND BESTEL, AND THE BENEFIT FROM LOWER PROGRAMMING COSTS AS A RESULT OF THE MUST-OFFER REGULATION. THESE FAVORABLE VARIANCES WERE PARTIALLY OFFSET BY THE INCREASE IN MAINTENANCE COSTS, PERSONNEL COSTS, AND ADVERTISING SPENDING DURING THE YEAR. EXCLUDING CABLECOM, FULL YEAR OPERATING SEGMENT INCOME INCREASED BY 18.2%. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF REVENUES AND OPERATING SEGMENT INCOME, EXCLUDING CONSOLIDATION ADJUSTMENTS, FOR OUR CABLE AND NETWORK OPERATIONS FOR 2 OUR CABLE OPERATIONS INCLUDE THE VIDEO, VOICE AND DATA SERVICES PROVIDED BY CABLEVISIÓN, CABLEMÁS, TVI, AND CABLECOM. OUR NETWORK OPERATIONS INCLUDE THE SERVICES OFFERED BY BESTEL AND THE NETWORK OPERATIONS OF CABLECOM. IN THE CASE OF CABLECOM ONLY, THE PERIOD FROM SEPTEMBER 1ST TO DECEMBER 31ST, 2: THE REVENUES FOR 2AND NETWORK OPERATIONS AMOUNTED TO PS.17,497.0 MILLION AND PS.3,987.0 MILLION, RESPECTIVELY. THE REVENUES FOR 2AND NETWORK OPERATIONS AMOUNTED TO PS.14,530.8 MILLION AND PS.3,051.4 MILLION, RESPECTIVELY. THE OPERATING SEGMENT INCOME FOR 2AND NETWORK OPERATIONS AMOUNTED TO PS.6,798.5 MILLION AND PS.1,315.9 MILLION, RESPECTIVELY, AND INCLUDES CERTAIN EXPENSES PREVIOUSLY INCLUDED IN THE CONSOLIDATION ADJUSTMENTS FIGURE AS REPORTED IN THE FIRST THREE QUARTERS OF 2014. FOR THE FULL YEAR, THAT FIGURE IS EQUIVALENT TO PS.335.0 MILLION. THESE EXPENSES ARE BETTER ACCOUNTED FOR AS OPERATING EXPENSES AS THEY ARE RELATED TO THE MANAGEMENT STRUCTURE CREATED TO LEAD IN THE EXPANSION AND INTEGRATION OF TELEVISA´S TELECOMMUNICATIONS OPERATIONS. THE OPERATING SEGMENT INCOME FOR 2AND NETWORK OPERATIONS AMOUNTED TO PS.5,552.7 MILLION AND PS.820.7 MILLION, RESPECTIVELY. THESE RESULTS DO NOT INCLUDE CONSOLIDATION ADJUSTMENTS OF PS.546.7 MILLION AND PS.443.4 MILLION IN REVENUES IN 2, RESPECTIVELY, OR PS.231.5 MILLION AND PS.241.6 MILLION IN OPERATING SEGMENT INCOME IN 2, RESPECTIVELY, WHICH ARE CONSIDERED IN THE CONSOLIDATED RESULTS OF THE TELECOMMUNICATIONS SEGMENT. OTHER BUSINESSES FOURTH QUARTER SALES DECREASED BY 1.6% TO PS.2,533.2 MILLION COMPARED WITH PS.2,574.8 MILLION IN FOURTH QUARTER 2013. THE DECREASE IS MAINLY EXPLAINED BY A DROP IN REVENUES FROM OUR PUBLISHING BUSINESS, WHICH WAS PARTIALLYOFFSET BY AN INCREASE IN THE REVENUES OF OUR GAMING AND FEATURE-FILM DISTRIBUTION BUSINESSES. FULL YEAR SALES INCREASED BY 1.6% TO PS.8,204.0 MILLION COMPARED WITH PS.8,073.3 MILLION IN 2013. BUSINESSES THAT PERFORMED WELL INCLUDE FEATURE-FILM DISTRIBUTION, GAMING, AND RADIO. THE FEATURE-FILM DISTRIBUTION BUSINESS DISTRIBUTED HITS SUCH AS “THE HUNGER GAMES: MOCKINGJAY” AND “CÁSESE QUIEN PUEDA”. THE GAMING BUSINESS BENEFITED FROM HIGHER REVENUES FROM OUR ELECTRONIC GAMING MACHINES, WHILE THE RADIO BUSINESS SAW AN INCREASE IN ADVERTISING REVENUES. FOURTH QUARTER OPERATING SEGMENT INCOME REACHED PS.197.0 MILLION COMPARED WITH PS.340.9 MILLION IN FOURTH QUARTER 2013. FULL YEAR OPERATING SEGMENT INCOME REACHED PS.651.2 MILLION COMPARED WITH PS.822.1 MILLION IN 2013, REFLECTING I) A DECREASE IN THE OPERATING SEGMENT INCOME OF OUR PUBLISHING BUSINESS; II) AN INCREASE IN THE OPERATING SEGMENT INCOME OF GAMING, SOCCER, RADIO, AND FEATURE-FILM DISTRIBUTION BUSINESSES; AND III) A SMALLER OPERATING SEGMENT LOSS IN OUR PUBLISHING DISTRIBUTION BUSINESS. INTERSEGMENT OPERATIONS INTERSEGMENT OPERATIONS FOR 2,389.6 MILLION AND PS.1,337.3 MILLION, RESPECTIVELY. INTERSEGMENT OPERATIONS FOR THE FOURTH QUARTER 2, RESPECTIVELY. CORPORATE EXPENSES CORPORATE EXPENSE INCREASED BY PS.286.0 MILLION, TO PS.1,478.5 MILLION IN 2014, FROM PS.1,192.5 MILLION IN 2013. THE INCREASE REFLECTED PRIMARILY A HIGHER SHARE-BASED COMPENSATION EXPENSE. SHARE-BASED COMPENSATION EXPENSE IN 2, RESPECTIVELY, AND WAS ACCOUNTED FOR AS CORPORATE EXPENSE. SHARE-BASED COMPENSATION EXPENSE IS MEASURED AT FAIR VALUE AT THE TIME THE EQUITY BENEFITS ARE CONDITIONALLY SOLD TO OFFICERS AND EMPLOYEES, AND IS RECOGNIZED OVER THE VESTING PERIOD. THE INCREASE OF PS.239.7 MILLION REFLECTED PRIMARILY A HIGHER NUMBER OF OUR CPOS CONDITIONALLY SOLD TO OFFICERS AND EMPLOYEES IN OUR TELECOMMUNICATIONS SEGMENT, AS WELL AS THE INCREASE IN THE MARKET PRICE OF OUR CPO FROM LAST YEAR. OTHER EXPENSE, NET OTHER EXPENSE, NET, INCREASED BY PS.5,198.6 MILLIONTO PS.5,281.7 MILLION IN 2014, FROM PS.83.1 MILLIONIN 2013. THIS INCREASE REFLECTED PRIMARILY A ONE-TIME NON-CASH LOSS ON THEDISPOSITION OF OUR INVESTMENT IN GSF TELECOM HOLDINGS, S.A.P.I. DE C.V. (“GSF”), OUR 50% JOINT VENTURE IN THE IUSACELL TELECOM BUSINESS, IN CONNECTION WITH A TRANSACTION AGREEMENT ENTERED INTO BY US AND THE OTHER OWNER OF GSF IN SEPTEMBER 2014, AS DISCUSSED BELOW. OTHER EXPENSE, NET, FOR THE YEAR ENDED DECEMBER 31, 2014, ALSO INCLUDED FINANCIAL ADVISORY AND PROFESSIONAL SERVICES, LOSS ON DISPOSITION OF PROPERTY AND EQUIPMENT, DONATIONS, AND A NON-CASH IMPAIRMENT CHARGE RELATED TO GOODWILL AND TRADEMARKS IN OUR PUBLISHING BUSINESS. NON-OPERATING RESULTS FINANCE EXPENSE OR INCOME, NET THE FOLLOWING INFORMATION SETS FORTH THE FINANCE EXPENSE OR INCOME, NET, STATED IN MILLIONS OF MEXICAN PESOS FOR THE YEARS ENDED DECEMBER 31, 2: FINANCE EXPENSE, NET, AMOUNTED TO PS.4,328.9 MILLION IN 2, NET OF PS.884.7 MILLION IN 2013. THE UNFAVORABLE CHANGE OF PS.5,213.6 MILLION REFLECTED PRIMARILY (I) A PS.748.3 MILLION INCREASE IN INTEREST EXPENSE TO PS.5,551.5 MILLION IN 2,803.2 MILLION IN 2013, DUE PRIMARILY TO A HIGHER AVERAGE PRINCIPAL AMOUNT OF DEBT AND FINANCE LEASE OBLIGATIONS IN 2014; (II) A PS.1,107.4 MILLION INCREASE IN FOREIGN EXCHANGE LOSS TO PS.1,391.2 MILLION IN 2, RESULTING PRIMARILY FROM THE EFFECT OF A 12.9% DEPRECIATION OF THE MEXICAN PESO AGAINST THE U.S. DOLLAR ON OUR AVERAGE NET UNHEDGED U.S. DOLLAR LIABILITY POSITION IN 2% DEPRECIATION AND A LOWER U.S. DOLLAR LIABILITY POSITION IN 2013; AND (III) A PS.3,555.6 MILLION DECREASE IN OTHER FINANCE INCOME, NET, TO PS.1,286.1 MILLION IN 2,841.7 MILLION IN 2013, RESULTINGPRIMARILY FROM A LOWER FINANCE INCOME RESULTING FROM A CHANGE IN FAIR VALUE OF THE EMBEDDED DERIVATE RELATED TO OUR OPTION TO CONVERT DEBENTURES ISSUED BY THE CONTROLLING COMPANY OF UNIVISION (“BMP”)INTO AN EQUITY STAKE OF BMP. THESE UNFAVORABLE VARIANCES WERE PARTIALLY OFFSET BY A PS.197.7 MILLION INCREASE IN INTEREST INCOME TO PS.1,327.7 MILLION IN 2,130.0 MILLION IN 2013, EXPLAINED PRIMARILY BY A HIGHER AVERAGE AMOUNT OF CASH EQUIVALENTS AND TEMPORARY INVESTMENTS IN 2014. SHARE OF INCOME OR LOSS OF JOINT VENTURES AND ASSOCIATES, NET SHARE OF INCOME OF JOINT VENTURES AND ASSOCIATES, NET, AMOUNTED TO PS.13.2 MILLION IN 2, NET, OF PS.5,659.9 MILLION IN 2013. THE FAVORABLE CHANGE OF PS.5,673.1 MILLION REFLECTED MAINLY THE ABSENCE OF AN IMPAIRMENT ADJUSTMENT MADE IN 2, AS WELL AS A LOWER LOSS OF GSF AS WE DISCONTINUED RECOGNIZING OUR SHARE OF LOSS OF THIS JOINT VENTURE IN SEPTEMBER 2014, IN CONNECTION WITH A TRANSACTION AGREEMENT TO DISPOSE OF OUR INVESTMENT IN GSF, WHICH WAS COMPLETED IN JANUARY 2015. INCOME TAXES INCOME TAXES DECREASED BY PS.748.1 MILLION, OR 20.1%, TO PS.2,980.9MILLION IN 2PS.3,729.0 MILLION IN 2013. THIS DECREASE REFLECTED PRIMARILY A LOWER INCOME TAX BASE. NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS DECREASED BY PS.1,213.0 MILLION, OR 48.8%, TO PS.1,272.9 MILLION IN 2014, COMPARED WITH PS.2,485.9 MILLION IN 2013. THIS DECREASE REFLECTED PRIMARILY A LOWER PORTION OF NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS IN OUR SKY AND TELECOMMUNICATIONS SEGMENTS. OTHER RELEVANT INFORMATION CAPITAL EXPENDITURES, ACQUISITIONS AND DISPOSITIONS DURING 2014, WE INVESTED APPROXIMATELY US$1,275.8 MILLION IN PROPERTY, PLANT AND EQUIPMENT AS CAPITAL EXPENDITURES. THESE CAPITAL EXPENDITURES INCLUDED APPROXIMATELY US$702.9 MILLION FOR OUR TELECOMMUNICATIONS SEGMENT, U.S.$388.8 MILLION FOR OUR SKY SEGMENT, AND US$184.1 MILLION FOR OUR CONTENT AND OTHER BUSINESSES SEGMENTS. OUR INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT IN OUR TELECOMMUNICATIONS SEGMENT DURING2$199.9 MILLION FOR CABLEVISIÓN, US$290.0 MILLION FOR CABLEMÁS, US$131.3 MILLION FOR TVI, US$23.2 MILLION FOR CABLECOM, AND US$58.5 MILLION FOR BESTEL. IN AUGUST 2, PURSUANT TO APPLICABLE REGULATIONS, ALL OF THE EQUITY INTEREST OF GRUPO CABLE TV, S.A. DE C.V. (“CABLECOM”) THROUGH THE CONVERSION OF CERTAIN DEBT INSTRUMENTS PREVIOUSLY SUBSCRIBED BY TENEDORA ARES, S.A.P.I. DE C.V. (“ARES”), THE CONTROLLING COMPANY OF CABLECOM, THE CAPITALIZATION OF A LONG-TERM CREDIT PREVIOUSLY SUBSCRIBED BY ARES, AND CASH IN THE AMOUNT OF PS.5,908.0 MILLION. THE TOTAL FAIR VALUE CONSIDERATION FOR THE ACQUISITION OF CABLECOM AMOUNTED TO PS.15,847.7 MILLION AT THE ACQUISITION DATE. WE BEGAN TO CONSOLIDATE CABLECOM IN OUR CONSOLIDATED STATEMENT OF FINANCIAL POSITION AS OF AUGUST 31, 2014, AND THEREFORE, OUR CONSOLIDATED STATEMENT OF INCOME FOR THE YEAR ENDED DECEMBER 31, 2 IN SEPTEMBER 2014, THE OTHER OWNER OF GSF AGREED TO PURCHASE OUR 50% EQUITY PARTICIPATION IN THE IUSACELL TELECOM BUSINESS AT A CASH PURCHASE PRICE OF US$717.0 MILLION. AS A RESULT OF THIS TRANSACTION, WE RECOGNIZED A ONE-TIME NON-CASH LOSS ON THE DISPOSITION OF GSF OF APPROXIMATELY US$316.0 MILLION (PS.4,168.5 MILLION) IN CONSOLIDATED OTHER EXPENSE FOR THE YEAR ENDED DECEMBER 31, 2014. THIS TRANSACTION WAS COMPLETED IN JANUARY 2015. ON JANUARY 8, 2015, WE ANNOUNCED THE ACQUISITION OF 100% OF THE EQUITY INTEREST OF CABLEVISIÓN RED, S.A. DE C.V. AND ITS RELATED COMPANIES (“TELECABLE”) FOR AN AGGREGATE CONSIDERATION OF PS.10,002.0 MILLION. TELECABLE IS A TELECOMMUNICATIONS COMPANY THAT PROVIDES VIDEO, DATA AND TELEPHONY SERVICES IN MEXICO, PRIMARILY IN THE STATES OF GUANAJUATO, JALISCO, AGUASCALIENTES, QUERÉTARO, TAMAULIPAS, AND COLIMA, AMONG OTHERS. TELECABLE HAS APPROXIMATELY OTHER RELEVANT INFORMATION EFFECTIVE JANUARY 2015, RICARDO PÉREZ TEUFFER ASSUMED THE ROLE OF CORPORATE VICE PRESIDENT OF SALES AND MARKETING OF GRUPO TELEVISA, REPLACING ALEJANDRO QUINTERO IÑIGUEZ, WHO ALSO STEPS DOWN AS BOARD MEMBER OF GRUPO TELEVISA. PRIOR TO THIS NEW EXPANDED ROLE, MR. PÉREZ TEUFFER SERVED AS VICE PRESIDENT OF SPECIAL AND SPORTS EVENTS OF GRUPO TELEVISA. DEBT AND FINANCE LEASE OBLIGATIONS THE FOLLOWING INFORMATION SETS FORTH OUR TOTAL DEBT AND FINANCE LEASE OBLIGATIONS AS OF DECEMBER 31, 2: THE TOTAL CONSOLIDATED DEBT AMOUNTED TO PS.80,997.6 MILLION AND PS.60,055.8 MILLION AS OF DECEMBER 31, 2, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTIONOF LONG-TERM DEBT IN THE AMOUNT OF PS.337.1 MILLION AND PS.312.7 MILLION, RESPECTIVELY. DEBT AMOUNTS ARE PRINCIPAL AMOUNTS NET OF FINANCE COSTS, AND DO NOT INCLUDE INTEREST PAYABLE RELATED TO THIS DEBT IN THE AMOUNT OF PS.974.9 MILLION AND PS.796.2 MILLION AS OF DECEMBER 31, 2, RESPECTIVELY. ADDITIONALLY,WE HAD FINANCE LEASE OBLIGATIONS IN THE AMOUNT OF PS.5,309.6 MILLION AND PS.4,919.2 MILLION AS OF DECEMBER 31, 2, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTION OF PS.502.2 MILLIONAND PS.424.7 MILLION, RESPECTIVELY. AS OF DECEMBER 31, 2014, OUR CONSOLIDATED NET DEBT POSITION (TOTAL DEBT LESS CASH AND CASH EQUIVALENTS, TEMPORARY INVESTMENTS, AND NONCURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS) WAS PS.40,506.9 MILLION. THE AGGREGATE AMOUNT OF NONCURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS AS OF DECEMBER 31, 2014, AMOUNTED TO PS.5,972.8 MILLION. IN SEPTEMBER 2014, WE PREPAID PESO-DENOMINATED LONG-TERM BANK LOANS IN THE PRINCIPAL AMOUNT OF PS.4,500.0 MILLION, WHICH WERE ORIGINALLY DUE IN 2016. THE AGGREGATE AMOUNT PAID BY US AMOUNTED TO PS.4,775.9 MILLION, WHICH INCLUDED RELATED ACCRUED INTEREST AND FEES. SHARES OUTSTANDING AS OF DECEMBER 31, 2, OUR SHARES OUTSTANDING AMOUNTED TO 338,056.2 MILLION AND 335,501.0 MILLION SHARES, RESPECTIVELY, AND OUR CPO EQUIVALENTS OUTSTANDING AMOUNTED TO 2,889.4 MILLION AND 2,867.5 MILLION CPO EQUIVALENTS, RESPECTIVELY. NOT ALL OF OUR SHARES ARE IN THE FORM OF CPOS. THE NUMBER OF CPO EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF SHARES OUTSTANDING BY 117. AS OF DECEMBER 31, 2, THE GDS (GLOBAL DEPOSITARY SHARES) EQUIVALENTS OUTSTANDING AMOUNTED TO 577.9 MILLION AND 573.5 MILLION GDS EQUIVALENTS, RESPECTIVELY. THE NUMBER OF GDS EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF CPO EQUIVALENTS BY FIVE. ABOUT TELEVISA TELEVISA IS THE LARGEST MEDIA COMPANY IN THE SPANISH-SPEAKING WORLD BASED ON ITS MARKET CAPITALIZATION AND A MAJOR PARTICIPANT IN THE INTERNATIONAL ENTERTAINMENT BUSINESS. IT OPERATES FOUR BROADCAST CHANNELS IN MEXICO CITY, PRODUCES AND DISTRIBUTES 25 PAY-TV BRANDS FOR DISTRIBUTION IN MEXICO AND THE REST OF THE WORLD, AND EXPORTS ITS PROGRAMS AND FORMATS TO THE U.S. THROUGH UNIVISION COMMUNICATIONS INC. (“UNIVISION”) AND TO OTHER TELEVISION NETWORKS IN OVER 50 COUNTRIES. TELEVISA IS ALSO AN ACTIVE PARTICIPANT IN MEXICO’S TELECOMMUNICATIONS INDUSTRY. IT HAS A MAJORITY INTEREST IN SKY, A LEADING DIRECT-TO-HOME SATELLITE TELEVISION SYSTEM OPERATING IN MEXICO, THE DOMINICAN REPUBLIC AND CENTRAL AMERICA. TELEVISA ALSO PARTICIPATES IN MEXICO´S TELECOMMUNICATIONS INDUSTRY IN MANY REGIONS OF THE COUNTRY WHERE IT OFFERS VIDEO, VOICE, AND BROADBAND SERVICES. TELEVISA ALSO HAS INTERESTS IN MAGAZINE PUBLISHING AND DISTRIBUTION, RADIO PRODUCTION AND BROADCASTING, PROFESSIONAL SPORTS AND LIVE ENTERTAINMENT, FEATURE-FILM PRODUCTION AND DISTRIBUTION, THE OPERATION OF A HORIZONTAL INTERNET PORTAL, AND GAMING. IN THE UNITED STATES, TELEVISA HAS EQUITY AND DEBENTURES THAT, UPON CONVERSION AND SUBJECT TO ANY NECESSARY APPROVAL FROM THE FEDERAL COMMUNICATIONS COMMISSION (“FCC”) IN THE UNITED STATES, WILL REPRESENT APPROXIMATELY 38% ON A FULLY DILUTED, AS-CONVERTED BASIS OF THE EQUITY CAPITAL IN BROADCASTING MEDIA PARTNERS, INC. (“BMP”), THE CONTROLLING COMPANY OF UNIVISION, THE LEADING MEDIA COMPANY SERVING THE UNITED STATES HISPANIC MARKET. DISCLAIMER THIS ANNEX CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S RESULTS AND PROSPECTS. ACTUAL RESULTS COULD DIFFER MATERIALLY FROM THESE STATEMENTS. THE FORWARD-LOOKING STATEMENTS IN THIS ANNEX SHOULD BE READ IN CONJUNCTION WITH THE FACTORS DESCRIBED IN “ITEM 3. KEY INFORMATION – FORWARD-LOOKING STATEMENTS” IN THE COMPANY’S ANNUAL REPORT ON FORM 20-F, WHICH, AMONG OTHERS, COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE CONTAINED IN FORWARD-LOOKING STATEMENTS MADE IN THIS ANNEX AND IN ORAL STATEMENTS MADE BY AUTHORIZED OFFICERS OF THE COMPANY. READERS ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS, WHICH SPEAK ONLY AS OF THEIR DATES. THE COMPANY UNDERTAKES NO OBLIGATION TO PUBLICLY UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS OR OTHERWISE. THE FINANCIAL INSTITUTIONS THAT PERFORM FINANCIAL ANALYSIS ON THE SECURITIES OF GRUPO TELEVISA, S.A.B. ARE AS FOLLOWS: INSTITUTION: BARCLAYS BBVA BANCOMER BTG PACTUAL CREDIT SUISSE GABELLI & CO. GBM CASA DE BOLSA GOLDMAN SACHS HSBC INVEX ITAÚ SECURITIES JPMORGAN MAXIM GROUP MERRILL LYNCH MORGAN STANLEY NEW STREET SANTANDER SCOTIABANK UBS MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER: 04 YEAR: 2014 GRUPO TELEVISA, S.A.B. FINANCIAL STATEMENT NOTES Audited Information CONSOLIDATED Final Printing GRUPO TELEVISA, S.A.B. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 (IN THOUSANDS OF MEXICAN PESOS) 1. BASIS OF PREPARATION AND ACCOUNTING POLICIES: THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OF GRUPO TELEVISA, S.A.B. (THE "COMPANY") AND SUBSIDIARIES (COLLECTIVELY, THE "GROUP"), FOR THE YEARS ENDED DECEMBER 31, 2, ARE UNAUDITED, AND HAVE BEEN PREPARED BY USING THE GUIDELINES PROVIDED BY THE INTERNATIONAL ACCOUNTING STANDARD 34, INTERIM FINANCIAL REPORTING. IN THE OPINION OF MANAGEMENT, ALL ADJUSTMENTS NECESSARY FOR A FAIR PRESENTATION OF THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS HAVE BEEN INCLUDED HEREIN. THESE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SHOULD BE READ IN CONJUNCTION WITH THE GROUP'S AUDITED CONSOLIDATED FINANCIAL STATEMENTS AND NOTES THERETO FOR THE YEARS ENDED DECEMBER 31, 2, WHICH HAVE BEEN PREPARED IN ACCORDANCE WITH INTERNATIONAL FINANCIAL REPORTING STANDARDS (“IFRS”) AS ISSUED BY THE INTERNATIONAL ACCOUNTING STANDARDS BOARD, AND INCLUDE, AMONG OTHER DISCLOSURES, THE GROUP'S MOST SIGNIFICANT ACCOUNTING POLICIES, WHICH WERE APPLIED ON A CONSISTENT BASIS AS OF DECEMBER 31, 2014. THESE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS WERE AUTHORIZED FOR ISSUANCE ON MARCH 31, 2015, BY THE GROUP’S CHIEF FINANCIAL OFFICER. 2.PROPERTY, PLANT AND EQUIPMENT: PROPERTY, PLANT AND EQUIPMENT AS OF DECEMBER 31, 2: BUILDINGS PS. PS. BUILDING IMPROVEMENTS TECHNICAL EQUIPMENT SATELLITE TRANSPONDERS FURNITURE AND FIXTURES TRANSPORTATION EQUIPMENT COMPUTER EQUIPMENT LEASEHOLD IMPROVEMENTS ACCUMULATED DEPRECIATION ) ) LAND CONSTRUCTION AND PROJECTS IN PROGRESS PS. PS. DEPRECIATION CHARGED TO INCOME FOR THE YEARS ENDED DECEMBER 31, 2,086,,861,390, RESPECTIVELY. DURING THE YEAR ENDED DECEMBER 31, 2014, THE GROUP INVESTED PS.17,122,, PLANT AND EQUIPMENT AS CAPITAL EXPENDITURES. 3. DEBT AND FINANCE LEASE OBLIGATIONS: DEBT AND FINANCE LEASE OBLIGATIONS OUTSTANDING AS OF DECEMBER 31, 2: U.S. DOLLAR DEBT: 6% SENIOR NOTES DUE 2018 (A) PS. PS. 6.625% SENIOR NOTES DUE 2025 (A) 8.50% SENIOR NOTES DUE 2032 (A) 6.625% SENIOR NOTES DUE 2040 (A) 5% SENIOR NOTES DUE 2045 (A) - TOTAL U.S. DOLLAR DEBT MEXICANPESO DEBT: 7.38% NOTES DUE 2020 (B) TIIE + 0.35% NOTES DUE 2021 (B) - 8.49% SENIOR NOTES DUE 2037 (A) 7.25% SENIOR NOTES DUE 2043 (A) BANK LOANS BANK LOANS (SKY) BANK LOANS (TVI) TOTAL MEXICAN PESO DEBT TOTAL DEBT (C) LESS: SHORT-TERM DEBT AND CURRENT PORTION OF LONG-TERM DEBT LONG-TERM DEBT, NET OF CURRENT PORTION PS. PS. FINANCE LEASE OBLIGATIONS: SATELLITE TRANSPONDER LEASE OBLIGATION PS. PS. OTHER TOTAL FINANCE LEASE OBLIGATIONS LESS: CURRENT PORTION FINANCE LEASE OBLIGATIONS, NET OF CURRENT PORTION PS. PS. (A) THESE SENIOR NOTES ARE UNSECURED OBLIGATIONS OF THE COMPANY, RANK EQUALLY IN RIGHT OF PAYMENT WITH ALL EXISTING AND FUTURE UNSECURED AND UNSUBORDINATED INDEBTEDNESS OF THE COMPANY, AND ARE JUNIOR IN RIGHT OF PAYMENT TO ALL OF THE EXISTING AND FUTURE LIABILITIES OF THE COMPANY’S SUBSIDIARIES. INTEREST ON THE SENIOR NOTES DUE 2018, 2025, 2032, 2037, 2040, 2, INCLUDING ADDITIONAL AMOUNTS PAYABLE IN RESPECT OF CERTAIN MEXICAN WITHHOLDING TAXES, IS 6.31%, 6.97%, 8.94%, 8.93%, 6.97%, 7.62% AND 5.26% PER ANNUM, RESPECTIVELY, AND IS PAYABLE SEMI-ANNUALLY. THESE SENIOR NOTES MAY NOT BE REDEEMED PRIOR TO MATURITY, EXCEPT (I) IN THE EVENT OF CERTAIN CHANGES IN LAW AFFECTING THE MEXICAN WITHHOLDING TAX TREATMENT OF CERTAIN PAYMENTS ON THE SECURITIES, IN WHICH CASE THE SECURITIES WILL BE REDEEMABLE, AS A WHOLE BUT NOT IN PART, AT THE OPTION OF THE COMPANY; AND (II) IN THE EVENT OF A CHANGE OF CONTROL, IN WHICH CASE THE COMPANY MAY BE REQUIRED TO REDEEM THE SECURITIES AT 101% OF THEIR PRINCIPAL AMOUNT. ALSO, THE COMPANY MAY, AT ITS OWN OPTION, REDEEM THE SENIOR NOTES DUE 2018, 2025, 2037, 2, IN WHOLE OR IN PART, AT ANY TIME AT A REDEMPTION PRICE EQUAL TO THE GREATER OF THE PRINCIPAL AMOUNT OF THESE SENIOR NOTES OR THE PRESENT VALUE OF FUTURE CASH FLOWS, AT THE REDEMPTION DATE, OF PRINCIPAL AND INTEREST AMOUNTS OF THE SENIOR NOTES DISCOUNTED AT A FIXED RATE OF COMPARABLE U.S. OR MEXICAN SOVEREIGN BONDS. THE AGREEMENT OF THESE SENIOR NOTES CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES ENGAGED IN THE GROUP’S CONTENT SEGMENT, TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. THE SENIOR NOTES DUE 2018, 2025, 2032, 2037, 2(“SEC”). THE SENIOR NOTES DUE 2SEC AND THE MEXICAN BANKING AND SECURITIES COMMISSION (“COMISIÓN NACIONAL BANCARIA Y DE VALORES” OR “CNBV”). (B) INTEREST ON THESE NOTES (“CERTIFICADOS BURSÁTILES”) IS PAYABLE SEMI-ANNUALLY FOR NOTES DUE 2, AT ITS OWN OPTION, REDEEM THE NOTES DUE 2020, IN WHOLE OR IN PART, AT ANY SEMI-ANNUAL INTEREST PAYMENT DATE AT A REDEMPTION PRICE EQUAL TO THE GREATER OF THE PRINCIPAL AMOUNT OF THE OUTSTANDING NOTES AND THE PRESENT VALUE OF FUTURE CASH FLOWS, AT THE REDEMPTION DATE, OF PRINCIPAL AND INTEREST AMOUNTS OF THE NOTES DISCOUNTED AT A FIXED RATE OF COMPARABLE MEXICAN SOVEREIGN BONDS. THE COMPANY MAY, AT ITS OWN OPTION, REDEEM THE NOTES DUE 2021, IN WHOLE OR IN PART, AT ANY DATE AT A REDEMPTION PRICE EQUAL TO THE GREATER OF THE PRINCIPAL AMOUNT OF THE OUTSTANDING NOTES AND AN AVERAGE PRICE CALCULATED FROM PRICES TO BE PROVIDED AT THE REDEMPTION DATE BY TWO MEXICAN FINANCIAL PRICING COMPANIES. THE AGREEMENT OF THESE NOTES CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES APPOINTED BY THE COMPANY’S BOARD OF DIRECTORS, AND ENGAGED IN THE GROUP’S CONTENT SEGMENT, TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. (C) TOTAL DEBT IS PRESENTED NET OF UNAMORTIZED FINANCE COSTS AS OF DECEMBER 31, 2, IN THE AGGREGATE AMOUNT OF PS.1,268,,585, RESPECTIVELY. IN APRIL 2014, THE COMPANY CONCLUDED AN OFFERING OF LOCAL BONDS (“CERTIFICADOS BURSÁTILES”) DUE 2,000,000WITH AN INTEREST RATE OF THE 28-DAY INTERBANK EQUILIBRIUM INTEREST RATE (“TASA DE INTERÉS INTERBANCARIA DE EQUILIBRIO” OR “TIIE”) PLUS 0.35%, WHICH WAS REGISTERED WITH THE CNBV. IN MAY 2014, THE COMPANY CONCLUDED AN OFFERING OF U.S.$1,000 MILLION (PS.12,922,300) AGGREGATE PRINCIPAL AMOUNT OF 5% SENIOR NOTES DUE 2045, WHICH WAS REGISTERED WITH THE SEC. IN SEPTEMBER 2014, THE COMPANY PREPAID PESO-DENOMINATED LONG-TERM BANK LOANS IN THE PRINCIPAL AMOUNT OF PS.4,500,000, WHICH WERE ORIGINALLY DUE IN 2016. IN SEPTEMBER 2014, THE COMPANY PREPAID A PESO-DENOMINATED LONG-TERM BANK LOAN PREVIOUSLY SUBSCRIBED BY CABLECOM IN THE PRINCIPAL AMOUNT OF PS.1,771,000, WHICH WAS ORIGINALLY DUE IN 2018. THIS PREPAYMENT WAS FUNDED BY THE COMPANY WITH A LONG-TERM BANK LOAN IN THE PRINCIPAL AMOUNT OF PS.1,782,000, WITH A MATURITY IN 2016. DURING THE FIRST QUARTER OF 2015, THE GROUP INCURREDADDITIONAL DEBT WITH A MEXICAN BANK IN THE AGGREGATE PRINCIPAL AMOUNT OF PS.1,000,000, OF WHICH PS.250,-TERM DEBT AND PS.750,-TERM DEBT WITH MATURITIES BETWEEN 2-DAY TIIE PLUS A RANGE BETWEEN 0 AND , PAYABLE ON A MONTHLY BASIS. ALSO, THE GROUP PREPAID LONG-TERM DEBT AND RELATED ACCRUED INTEREST OF TELECABLE, THE TELECOMMUNICATIONS BUSINESS ACQUIRED BY THE GROUP IN JANUARY 2015, IN THE AGGREGATE AMOUNT OF PS.507,362. 4. CONTINGENCIES: THERE ARE SEVERAL LEGAL ACTIONS AND CLAIMS PENDING AGAINST THE GROUP WHICH ARE FILED IN THE ORDINARY COURSE OF BUSINESS. IN THE OPINION OF THE COMPANY’S MANAGEMENT, NONE OF THESE ACTIONS AND CLAIMS IS EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE GROUP’S FINANCIAL STATEMENTS AS A WHOLE; HOWEVER, THE COMPANY´S MANAGEMENT IS UNABLE TO PREDICT THE OUTCOME OF ANY OF THESE LEGAL ACTIONS AND CLAIMS. 5.EQUITY: THE EQUITY ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY AS OF DECEMBER 31, 2, IS PRESENTED AS FOLLOWS: NOMINAL CAPITAL STOCK PS. PS. CUMULATIVE INFLATION ADJUSTMENT (A) TOTAL CAPITAL STOCK ADDITIONAL PAID-IN CAPITAL RETAINED EARNINGS ACCUMULATED OTHER COMPREHENSIVE INCOME, NET SHARES REPURCHASED AND ACQUIRED BY A COMPANY’S TRUST ) ) NET INCOME FOR THE YEAR EQUITY ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY PS. PS. (A) ADJUSTMENT TO RECOGNIZE THE EFFECTS OF INFLATION IN CAPITAL STOCK THROUGH DECEMBER 31, 1997, DETERMINED BY APPLYING THE CHANGE IN THE MEXICAN NATIONAL CONSUMER PRICE INDEX BETWEEN THE DATES CAPITAL STOCK WAS CONTRIBUTED AND DECEMBER 31, 1997, THE DATE THROUGH WHICH THE MEXICAN ECONOMY WAS CONSIDERED HYPERINFLATIONARY UNDER THE GUIDELINES OF THE IFRS. ON APRIL 2, 2013, THE COMPANY’S STOCKHOLDERS APPROVED THE PAYMENT OF A DIVIDEND OF PS.0.35 PER CPO AND PS.0.002991452“A”, “B”, “D” AND “L” SHARES, NOT IN THE FORM OF A CPO, WHICHWAS PAID IN CASH IN MAY 2,084,192. ON DECEMBER 9, 2013, THE COMPANY´S STOCKHOLDERS APPROVED THE PAYMENT OF A DIVIDEND OF PS.0.35 PER CPO AND PS.0.002991452“A”, “B”, “D” AND “L” SHARES, NOT IN THE FORM OF A CPO, WHICH WAS PAID IN CASH IN DECEMBER 2,084,192. AS OF DECEMBER 31, 2014, THE NUMBER OF SHARES ISSUED, ACQUIRED BY A COMPANY’S TRUST AND OUTSTANDING IS PRESENTED AS FOLLOWS: ISSUED ACQUIRED BY A COMPANY’S TRUST OUTSTANDING SERIES “A” SHARES SERIES “B” SHARES SERIES “D” SHARES SERIES “L” SHARES AS OF DECEMBER 31, 2014, THE COMPANY’S SHARES REPURCHASED AND ACQUIRED BY A SPECIAL TRUST IN CONNECTION WITH THE COMPANY’S LONG-TERM RETENTION PLAN ARE PRESENTED AS A CHARGE TO THE EQUITY ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY, AS FOLLOWS: SERIES “A”, “B”, “D”, AND “L” SHARES IN THE FORM OF CPOS NOT IN THE FORM OF CPOS TOTAL NET COST REPURCHASE PROGRAM (1) - - - PS. - ACQUIRED BY A COMPANY’S TRUST(2) 17,523,590,058 6,850,078,872 24,373,668,930 ADVANCES FOR ACQUISITION OF SHARES (3) - - - PS. DURING THE YEAR ENDED DECEMBER 31, 2’S SHARES IN THE FORM OF CPOS. DURING THE YEAR ENDED DECEMBER 31, 2014, THE TRUST FOR THE LONG-TERM RETENTION PLAN ACQUIRED 332,844,, IN THE FORM OF 2,844,827 CPOS, IN THE AMOUNT OF PS.273,154, AND RELEASED 2,515,356,,498,776 CPOS, AND 372,683,376 SERIES ”A” SHARES, IN THE AGGREGATE AMOUNT OF PS.973,-TERM RETENTION PLAN. IN CONNECTION WITH THE LONG-TERM RETENTION PLAN. THE GROUP RECOGNIZED A STOCK-BASED COMPENSATION EXPENSE OF PS.844,,, 2, RESPECTIVELY, OF WHICH PS.821,,’ EQUITY FOR THOSE YEARS, RESPECTIVELY. 6. FINANCE (EXPENSE) INCOME, NET: FINANCE (EXPENSE) INCOME FOR THE YEARS ENDED DECEMBER 31, 2, INCLUDED: INTEREST EXPENSE PS. ) PS. ) FOREIGN EXCHANGE LOSS, NET ) ) FINANCE EXPENSE ) ) INTEREST INCOME (1) OTHER FINANCE INCOME, NET (2)(3) FINANCE INCOME FINANCE (EXPENSE) INCOME, NET PS. ) PS. (1) IN 2’S INVESTMENT IN FINANCIAL INSTRUMENTS ISSUED BY BMP AND ARES IN THE AGGREGATE AMOUNT OF PS.450,,927,RESPECTIVELY. (2)IN 2’S INVESTMENT IN CONVERTIBLE DEBENTURES ISSUED BY BMP IN THE AMOUNT OF PS.1,477,,988,479, RESPECTIVELY. (3) IN CONNECTION WITH THE ACQUISITION OF CABLECOM IN 2014, THE AMOUNT OF PS.770, 7. INCOME TAXES: IN THE LAST QUARTER OF 2(THE “2”), WHICH BECAME EFFECTIVE AS OF JANUARY 1, 2014.AMONG THE TAX REFORMS APPROVED BY THE MEXICAN CONGRESS, ONE OF THE MOST RELEVANT CHANGES WAS THE ELIMINATION OF THE TAX CONSOLIDATION REGIME ALLOWED FOR MEXICAN CONTROLLING COMPANIES THROUGH DECEMBER 31, 2013. IN THE YEAR ENDED DECEMBER 31, 2013, CURRENT INCOME TAXES INCLUDED INCOME TAXES COMPUTED ON A TAX CONSOLIDATED BASIS, IETU (FLAT TAX), AND AMOUNTS RESULTING FROM INCOME TAXES RELATED TO PRIOR YEARS. THE EFFECTS OF INCOME TAX PAYABLE AS OF DECEMBER 31, 2, IN CONNECTION WITH THE 2, WERE AS FOLLOWS: TAX LOSSES OF SUBSIDIARIES, NET PS. PS. DIVIDENDS DISTRIBUTED AMONG THE GROUP’S ENTITIES LESS: CURRENT PORTION NON-CURRENT PORTION PS. PS. THE EFFECTS OF INCOME TAX PAYABLE AS OF DECEMBER 31, 2, IN CONNECTION WITH THE 2, WERE AS FOLLOWS: TAX LOSSES OF SUBSIDIARIES, NET PS. PS. DIVIDENDS DISTRIBUTED AMONG THE GROUP’S ENTITIES - LESS: CURRENT PORTION NON-CURRENT PORTION PS. PS. AS A RESULT OF THE 2, THE COMPANY IS NOT LONGER ALLOWED TO CONSOLIDATE INCOME OR LOSS OF ITS MEXICAN SUBSIDIARIES FOR INCOME TAX PURPOSES. AS OF DECEMBER 31, 2013, CURRENT INCOME TAX ASSETS AND LIABILITIES AND DEFERRED INCOME TAX ASSETS AND LIABILITIES, AS REPORTED BY SEPARATE TAXABLE ENTITIES IN THE GROUP, ARE PRESENTED AS FOLLOWS: CURRENT INCOME TAXES: ASSETS PS. LIABILITIES NET PS. DEFERRED INCOME TAXES: ASSETS PS. LIABILITIES NET PS. THE DEFERRED INCOME TAXES AS OF DECEMBER 31, 2, WERE PRINCIPALLY DERIVED FROM: ASSETS: ACCRUED LIABILITIES PS. PS. ALLOWANCE FOR DOUBTFUL ACCOUNTS CUSTOMER ADVANCES INTANGIBLE ASSETS AND TRANSMISSION RIGHTS - PREPAID EXPENSES AND OTHER ITEMS - LIABILITIES: INVESTMENTS ) ) PROPERTY, PLANT AND EQUIPMENT, NET ) ) DERIVATIVE FINANCIAL INSTRUMENTS ) ) PREPAID EXPENSES AND OTHER ITEMS - ) INTANGIBLE ASSETS AND TRANSMISSION RIGHTS ) - DEFERRED INCOME TAXES OF MEXICAN COMPANIES DEFERRED INCOME TAXES OF FOREIGN SUBSIDIARIES ASSET TAX TAX LOSS CARRYFORWARDS DEFERRED INCOME TAX ASSET, NET PS. PS. 8. SEGMENT INFORMATION AND SEASONALITY: INFORMATION BY SEGMENTS FOR THE YEARS ENDED DECEMBER 31, 2, IS PRESENTED AS FOLLOWS: TOTAL REVENUES INTERSEGMENT REVENUES CONSOLIDATED REVENUES SEGMENT PROFIT (LOSS) 2014: CONTENT PS. PS. PS. PS. SKY TELECOMMUNICATIONS (3) OTHER BUSINESSES SEGMENT TOTALS RECONCILIATION TO CONSOLIDATED AMOUNTS: ELIMINATIONS AND CORPORATE EXPENSES ) ) - ) DEPRECIATION AND AMORTIZATION EXPENSE - - - ) CONSOLIDATED TOTAL BEFORE OTHER EXPENSE - OTHER EXPENSE, NET - - - ) CONSOLIDATED TOTAL PS. PS. - PS. PS. 2013: CONTENT PS. PS. PS. PS. SKY TELECOMMUNICATIONS OTHER BUSINESSES SEGMENT TOTALS RECONCILIATION TO CONSOLIDATED AMOUNTS: ELIMINATIONS AND CORPORATE EXPENSES ) ) - ) DEPRECIATION AND AMORTIZATION EXPENSE - - - ) CONSOLIDATED TOTAL BEFORE OTHER EXPENSE - OTHER EXPENSE, NET - - - ) CONSOLIDATED TOTAL PS. PS. - PS. PS. CONSOLIDATED TOTALS REPRESENTS INCOME BEFORE OTHER EXPENSE. CONSOLIDATED TOTALS REPRESENTS CONSOLIDATED OPERATING INCOME. IN 2014, CABLECOM CONTRIBUTED TOTAL REVENUES AND SEGMENT INCOME TO THE GROUP’S TELECOMMUNICATIONS SEGMENT FOR THE FOUR MONTHS ENDED DECEMBER 31, 2014, IN THE AMOUNT OF PS.1,369,,196, RESPECTIVELY, AS THE GROUP BEGAN TO CONSOLIDATE THE CABLECOM RESULTS OF OPERATIONS BEGINNING IN SEPTEMBER 2014 (SEE NOTE 10). HAD CABLECOM BEEN CONSOLIDATED FROM JANUARY 1, 2014, TOTAL REVENUES AND SEGMENT INCOME OF THE GROUP’S TELECOMMUNICATIONS SEGMENT FOR THE YEAR ENDED DECEMBER 31, 2,593,,223,277, RESPECTIVELY. BEGINNING IN THE FIRST QUARTER OF 2014, THE GROUP’S OTHER BUSINESSES SEGMENT INCLUDES THE PUBLISHING BUSINESS, WHICH WAS PREVIOUSLY REPORTED AS A SEPARATE REPORTABLE SEGMENT. THE GROUP’S PUBLISHING BUSINESS WAS CLASSIFIED INTO THE OTHER BUSINESSES SEGMENT IN 2’S CONSOLIDATED FINANCIAL STATEMENTS TAKEN AS A WHOLE. SEASONALITY THE GROUP’S RESULTS OF OPERATIONS ARE SEASONAL. THE GROUP TYPICALLY RECOGNIZES A LARGE PERCENTAGE OF ITS CONSOLIDATED NET SALES (PRINCIPALLY ADVERTISING) IN THE FOURTH QUARTER IN CONNECTION WITH THE HOLIDAY SHOPPING SEASON. IN 2, THE GROUP RECOGNIZED 30.0% AND 29.1%, RESPECTIVELY, OF ITS ANNUAL CONSOLIDATED NET SALES IN THE FOURTH QUARTER OF THE YEAR. THE GROUP’S COSTS, IN CONTRAST TO ITS REVENUES, ARE MORE EVENLY INCURRED THROUGHOUT THE YEAR AND GENERALLY DO NOT CORRELATE TO THE AMOUNT OF ADVERTISING SALES. THE CONSOLIDATED NET INCOME ATTRIBUTABLE TO STOCKHOLDERS OF THE COMPANY FOR EACH OF THE FOUR QUARTERS IN THE PERIOD ENDED DECEMBER 31, 2014, IS PRESENTED AS FOLLOWS: QUARTER ACCUMULATED QUARTER IST/ 14 PS. PS. 2ND / 14 3RD / 14 ) 4TH / 14 9.INVESTMENT IN GSF: DURING 2013, THE GROUP MADE CAPITAL CONTRIBUTIONS IN CONNECTION WITH ITS 50% INTEREST IN GSF IN THE AGGREGATE AMOUNT OF PS.1,587,500. DURING 2014, NO CAPITAL CONTRIBUTIONS WERE MADE BY THE GROUP IN CONNECTION WITH ITS INTEREST IN GSF. IN SEPTEMBER 2014, THE GROUP’S PARTNER IN GSF AGREED TO PURCHASE THE GROUP’S 50% EQUITY PARTICIPATION IN THE IUSACELL TELECOM BUSINESS AT A CASH PRICE OF U.S.$717 MILLION (PS.9,461,532). AS A RESULT OF THIS TRANSACTION, WHICH WAS SUBJECT TO CUSTOMARY CLOSING CONDITIONS AND REQUIRED REGULATORY APPROVALS, THE GROUP DISCONTINUED RECOGNIZING ITS SHARE OF INCOME OR LOSS OF GSF; AND RECOGNIZED A NON-CASH LOSS OF PS.4,168,, 2014, THE RELATED ACCOUNT RECEIVABLE AMOUNTED TO U.S.$717 MILLION (PS.10,583,852). IN DECEMBER 2014, THE REQUIRED REGULATORY APPROVALS FOR THIS TRANSACTION WERE OBTAINED. IN JANUARY 2015, THE GROUP RECEIVED PROCEEDS IN THE AGGREGATE AMOUNT OF U.S.$717 MILLION (PS.10,632,393) IN CONNECTION WITH THE DISPOSAL OF ITS INVESTMENT IN GSF, OF WHICH U.S.$$20 MILLION WERE HELD IN ESCROW FOR CERTAIN CONTINGENT LITIGATION COSTS. 10.OTHER TRANSACTIONS AND EVENTS: (A)IN AUGUST 2014, THE GROUP ACQUIRED, PURSUANT TO APPLICABLE REGULATIONS, ALL OF THE EQUITY INTEREST OF GRUPO CABLE TV, S.A. DE C.V. (“CABLECOM”) THROUGH THE CONVERSION OF THE DEBT INSTRUMENTS ISSUED BY TENEDORA ARES, S.A.P.I. DE C.V. (“ARES”) THE CONTROLLING COMPANY OF CABLECOM, IN THE AMOUNT OF PS.7,297,292, INCLUDING ACCRUED INTEREST AT THE ACQUISITION DATE, AND AN ADDITIONAL CONSIDERATION OF PS.8,550,369, COMPRISED OF (I) THE CAPITALIZATION OF AN OUTSTANDING LONG-TERM DEBT ISSUED BY ARES IN THE AMOUNT OF U.S.$200.2 MILLION (Ps.2,642,367), INCLUDING ACCRUED INTEREST AT THE ACQUISITION DATE; AND (II) CASH IN THE AMOUNT OF PS.5,908,002. THE TOTAL FAIR VALUE CONSIDERATION FOR THIS ACQUISITION AMOUNTED TO PS.15,847,661, AND THE GROUP RECOGNIZED GOODWILL. OTHER INTANGIBLE ASSETS AND RELATED DEFERRED INCOME TAX LIABILITY BASED ON A FINAL VALUATION AND A PURCHASE PRICE ALLOCATION AT THE ACQUISITION DATE.THE GROUP BEGAN TO CONSOLIDATE THE NET ASSETS OF CABLECOM IN ITS CONSOLIDATED STATEMENT OF FINANCIAL POSITION AS OF AUGUST 31, 2014, AND THEREFORE, THE GROUP’S CONSOLIDATED STATEMENTS OF INCOME FOR THE YEAR ENDED DECEMBER 31, 2014, INCLUDED NET INCOME OF CABLECOM FOR FOUR MONTHS ENDED ON THAT DATE. THE FOLLOWING TABLE SUMMARIZES THE ALLOCATION OF THE PURCHASE PRICE TO THE TANGIBLE AND IDENTIFIABLE INTANGIBLE ASSETS ACQUIRED AND LIABILITIES ASSUMED AT THE ACQUISITION DATE. THE EXCESS OF THE PURCHASE PRICE OVER THOSE FAIR VALUES AND THE RELATED DEFERRED INCOME TAX LIABILITY WAS ALLOCATED TO GOODWILL. AUGUST 31, ASSETS: CASH AND CASH EQUIVALENTS PS. TRADE AND OTHER RECEIVABLES OTHER CURRENT ASSETS TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET GOODWILL CONCESSIONS OTHER INTANGIBLE ASSETS, NET OTHER NON-CURRENT ASSETS TOTAL ASSETS LIABILITIES: TRADE AND OTHER PAYABLES SHORT-TERM DEBT AND CURRENT PORTION OF LONG-TERM DEBT OTHER CURRENT LIABILITIES TOTAL CURRENT LIABILITIES LONG-TERM DEBT POST-EMPLOYMENT BENEFITS DEFERRED INCOME TAX LIABILITIES OTHER NON-CURRENT LIABILITIES TOTAL NON-CURRENT LIABILITIES TOTAL LIABILITIES TOTAL NET ASSETS PS. (B)IN THE YEARS ENDED DECEMBER 31, 2, ROYALTY REVENUE FROM UNIVISION AMOUNTED TO PS.4,194,,522,284, RESPECTIVELY. (C)IN JANUARY 2015, THE GROUP ACQUIRED, THROUGH A SERIES OF TRANSACTIONS, ALL OF THE EQUITY INTEREST OF CABLEVISIÓN RED, S.A. DE C.V. AND OTHER RELATED COMPANIES (“TELECABLE”). THIS TRANSACTION CONSISTED OF THE ACQUISITION OF THE EQUITY INTEREST OF TELECABLE FOR AN AGGREGATE CONSIDERATION OF PS.10,001,838. TELECABLE IS A TELECOMMUNICATIONS COMPANY THAT PROVIDES VIDEO, DATA AND TELEPHONE SERVICES IN MEXICO, PRIMARILY IN THE STATES OF GUANAJUATO, JALISCO, AGUASCALIENTES, QUERÉTARO, TAMAULIPAS AND COLIMA, AMONG OTHERS, WITH APPROXIMATELY 650,, THE GROUP RECOGNIZED AN EXCESS OF PURCHASE PRICE OVER THE CARRYING VALUE OF ACQUIRED NET ASSETS, WHICH CONSISTED PRIMARILY OF INTANGIBLE ASSETS AND LIABILITIES ASSUMED, IN THE AGGREGATE AMOUNT OF PS.8,774,, 2015. THE FOLLOWING TABLE SUMMARIZES THE CARRYING VALUE OF ACQUIRED NET ASSETS OF TELECABLE AT THE ACQUISITION DATE. JANUARY 1, ASSETS: CASH AND CASH EQUIVALENTS PS. TRADE AND OTHER RECEIVABLES OTHER CURRENT ASSETS TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET OTHER NON-CURRENT ASSETS TOTAL ASSETS LIABILITIES: TRADE AND OTHER PAYABLES OTHER CURRENT LIABILITIES TOTAL CURRENT LIABILITIES LONG-TERM DEBT OTHER NON-CURRENT LIABILITIES TOTAL NON-CURRENT LIABILITIES TOTAL LIABILITIES TOTAL NET ASSETS PS. (D)IN FEBRUARY 2015, THE COMPANY’S BOARD OF DIRECTORS APPROVED A PROPOSAL FOR A DIVIDEND OF PS.0.35 PER CPO PAYABLE IN MAY 2015, SUBJECT TO THE APPROVAL OF THE COMPANY’S STOCKHOLDERS. - INVESTMENTS IN ASSOCIATES AND JOINT VENTURES (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing COMPANY NAME MAIN ACTIVITIES NUMBER OF SHARES %OWNERSHIP TOTAL AMOUNT (Thousands of Mexican Pesos) ACQUISITION COST BOOK VALUE 1 ARGOS COMUNICACION, S.A. DE C.V. PRODUCTIONS OF T.V. PROGRAMS BROADCASTING OF T.V. 2 BROADCASTING MEDIA PARTNERS, INC PROMOTION AND/OR DEVELOPMENT OF ENTERTAINMENT COMPANIES 842,850 7.81 2,584,818 3,507,390 3 EDITORIAL CLIO, LIBROS Y VIDEOS, S.A. DE C.V. PUBLISHING AND PRINTING OF BOOKS AND MAGAZINES 4 ENDEMOL MEXICO, S.A. DE C.V. PRODUCTION AND COMMERCIALIZATION OF TELEVISION PROGRAMMING 50.00 25 230 5 GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD, S.A.P.I. DE C.V. TELECOM 54,666,667 33.33 54,667 576,179 6 OCESA ENTRETENIMIENTO, S.A. DE C.V. LIVE ENTERTAINMENT IN MEXICO 7 OLLIN VFX, S.A. DE C.V. TELEVISION AND CINEMA PRODUCTION 34 8 T&V S.A.S. PRODUCTION AND COMMERCIALIZATION OF TELEVISION PROGRAMMING 1,849 49.97 312 312 TOTAL INVESTMENT IN ASSOCIATES OBSERVATIONS: CREDITS BREAKDOWN (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing CREDIT TYPE / INSTITUTION FOREIGN INSTITUTION (YES/NOT) DATE OF CONTRACT AMORTIZATION DATE INTEREST RATE AMORTIZATION OF CREDITS DENOMINATED IN PESOS AMORTIZATION OF CREDITS IN FOREIGN CURRENCY TIME INTERVAL TIME INTERVAL CURRENT YEAR UNTIL 1 YEAR UNTIL 2 YEAR UNTIL 3 YEAR UNTIL 4 YEAR UNTIL 5 YEAR CURRENT YEAR UNTIL 1 YEAR UNTIL 2 YEAR UNTIL 3 YEAR UNTIL 4 YEAR UNTIL 5 YEAR BANKS FOREIGN TRADE SECURED COMMERCIAL BANKS BANCO NACIONAL DE MÉXICO, S.A. NO 4/20/2006 4/20/2016 NO BANCO SANTANDER, S.A. NO 4/21/2006 4/21/2016 TIIE+24 NO BANCO MERCANTIL DEL NORTE, S.A. NO 2/24/2011 2/21/2016 TIIE+1.90 NO BANCO NACIONAL DE MÉXICO, S.A. NO 3/25/2011 3/23/2021 NO BANCO NACIONAL DE MÉXICO, S.A. NO 3/25/2011 3/23/2021 NO BANCO NACIONAL DE MÉXICO, S.A. NO 3/25/2011 3/23/2018 NO HSBC MÉXICO, S.A. NO 3/28/2011 3/30/2018 TIIE+117.5 NO AF BANREGIO, S.A. DE C.V. NO 10/4/2012 10/2/2017 TIIE+2.50 NO HSBC MÉXICO, S.A. NO 5/29/2013 5/29/2019 TIIE+1.70 NO HSBC MÉXICO, S.A. NO 7/4/2014 7/4/2019 TIIE+1.40 NO BANCO SANTANDER, S.A. NO 9/29/2014 9/29/2016 TIIE+.15 NO OTHER TOTAL BANKS - 0 0 0 0 0 0 STOCK MARKET LISTED STOCK EXCHANGE UNSECURED SENIOR NOTES YES 5/9/2007 5/11/2037 NO NOTES NO 10/14/2010 10/1/2020 NO SENIOR NOTES YES 5/14/2013 5/14/2043 NO NOTES NO 4/7/2014 4/1/2021 TIIE+.35 NO SENIOR NOTES YES 5/6/2008 5/15/2018 NO SENIOR NOTES YES 3/18/2005 3/18/2025 NO SENIOR NOTES YES 3/11/2002 3/11/2032 NO SENIOR NOTES YES 11/23/2009 1/15/2040 NO SENIOR NOTES YES 5/13/2014 5/13/2045 NO SECURED 0 0 0 0 0 0 0 0 0 PRIVATE PLACEMENTS UNSECURED SECURED TOTAL STOCK MARKET OTHER CURRENT AND NON-CURRENT LIABILITIES WITH COST CSI LEASING MÉXICO, S. DE R.L. DE C.V. NO 12/1/2011 10/1/2015 NO GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD NO 8/1/2012 7/1/2020 NO GE CAPITAL CFE MEXICO,S. DE R.L. DE C.V. NO 7/1/2014 8/1/2019 NO ALD AUTOMOTIVE, S.A. DE C.V. NO 12/1/2013 12/1/2015 NO GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD NO 11/1/2014 11/1/2022 NO GE CAPITAL CFE MEXICO,S. DE R.L. DE C.V. NO 11/1/2014 11/1/2017 NO INTELSAT GLOBALSALES & MARKETING, LTD. YES 10/1/2012 9/1/2027 NO IP MATRIX, S.A. DE C.V. YES 11/1/2009 11/1/2015 NO GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD NO 8/1/2012 7/1/2021 NO GE CAPITAL CFE MEXICO,S. DE R.L. DE C.V. NO 5/29/2013 7/1/2017 NO CISCO SYSTEMS CAPITAL CORPORATION NO 10/10/2012 8/27/2016 NO GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD NO 11/1/2014 11/1/2022 NO TOTAL CURRENT AND NON-CURRENT LIABILITIES WITH COST 0 0 SUPPLIERS VARIOUS NO 12/31/2014 12/31/2015 NO VARIOUS YES 12/31/2014 12/31/2015 NO TOTAL SUPPLIERS 0 0 0 0 0 0 0 0 0 0 OTHER CURRENT AND NON-CURRENT LIABILITIES VARIOUS NO NO TRANSMISSION RIGHTS NO NO CUSTOMER DEPOSITS AND ADVANCES NO NO 2 NO NO DERIVATIVE FINANCIAL INSTRUMENTS NO NO VARIOUS YES NO TRANSMISSION RIGHTS YES NO OTHER CURRENT AND NON-CURRENT LIABILITIES - - TOTAL - - NOTES THE EXCHANGE RATES FOR THE CREDITS DENOMINATEDIN FOREIGN CURRENCY WERE AS FOLLOWS: $14.7613PESOS PER U.S. DOLLAR DOES NOT INCLUDETAX LIABILITIES INCLUDED PAYABLE IN FOREIGN CURRENCY AND MEXICAN PESOS (REF. 21050) OF PS.85,,516,999, RESPECTIVELY, FOR EFFECTS OF VALIDATION OF THE SYSTEM. BANK LOANS AND SENIOR NOTES ARE PRESENTED NET OF UNAMORTIZED FINANCE COSTS IN THE AGGREGATE AMOUNT OF PS.1,268,856. MONETARY FOREIGN CURRENCY POSITION (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing FOREIGN CURRENCY POSITION (THOUSANDS OF PESOS) DOLLARS OTHER CURRENCIES TOTAL THOUSANDS OF PESOS THOUSANDS OF DOLLARS THOUSANDS OF PESOS THOUSANDS OF DOLLARS THOUSANDS OF PESOS MONETARY ASSETS CURRENT NON-CURRENT LIABILITIES POSITION CURRENT NON-CURRENT NET BALANCE NOTES: THE EXCHANGE RATES USED FOR TRANSLATION WERE AS FOLLOWS : PS. PESOS PER U.S. DOLLAR PESOS PER EURO PESOS PER CANADIAN DOLLAR PESOS PER ARGENTINEAN PESO PESOS PER URUGUAYAN PESO PESOS PER CHILEAN PESO PESOS PER COLOMBIAN PESO PESOS PER PERUVIAN NUEVO SOL PESOS PER SWISS FRANC PESOS PER STRONG BOLIVAR PESOS PER BRAZILIAN REAL PESOS PER STERLING LIBRA PESOS PER CHINESE YUAN PESOS PER SWEDISH KRONA DEBT INSTRUMENTS CONSOLIDATED AUDITED INFORMATION Final Printing FINANCIAL RESTRICTIONS OF LONG - TERM DEBT SECURITIES THE AGREEMENTS OF THEU.S.$500 MILLION, U.S.$600 MILLION, U.S.$300 MILLION, PS.4,500 MILLION, U.S.$600 MILLION, PS.6,$1,, S.A.B. WITH MATURITY IN 2018, 2025, 2032, 2037, 2040, 2, RESPECTIVELY, CONTAIN COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. THE AGREEMENTS OF NOTES ("CERTIFICADOS BURSÁTILES") DUE 2,,000 MILLION, CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. UNDER THE TERMS OF THE AGREEMENTS OF LONG-TERM CREDITS ENTERED INTO BY THE COMPANY WITH TWO MEXICAN BANKS IN THE AGGREGATE PRINCIPAL AMOUNT OF PS.4,100 MILLION, AND MATURITIES BETWEEN 2, THE COMPANY IS REQUIRED TO (A) MAINTAIN CERTAIN FINANCIAL COVERAGE RATIOS RELATED TO INDEBTEDNESS AND INTEREST EXPENSE; AND (B) COMPLY WITH A RESTRICTIVE COVENANT ON SPIN-OFFS, MERGERS AND SIMILAR TRANSACTIONS. UNDER THE TERMS OF THE LONG-TERM LOANS ENTERED INTO BY SKY WITH TWO MEXICAN BANKS IN THE AGGREGATE PRINCIPAL AMOUNT OF PS.3,500 MILLION, WITH A MATURITY IN 2016, AND GUARANTEED BY THE COMPANY, SKY IS REQUIRED TO MAINTAIN (A) CERTAIN FINANCIAL COVERAGE RATIOS RELATED TO INDEBTEDNESS AND INTEREST EXPENSE; AND (B) CERTAIN RESTRICTIVE COVENANTS ON INDEBTEDNESS, LIENS, ASSET SALES, AND CERTAIN MERGERS AND CONSOLIDATIONS. UNDER THE TERMS OF THE AGREEMENTS OF LONG-TERM CREDITS ENTERED INTO BY A SUBSIDIARY OF THE COMPANY WITH TWO MEXICAN BANKS FORAN AMOUNT PAYABLE OF $1,DECEMBER 31, 2, THIS SUBSIDIARY IS REQUIRED TO COMPLY WITH CERTAIN FINANCIAL RATIOS AND SOME RESTRICTIVE COVENANTS. COMPLIANCE WITH FINANCIAL RESTRICTIONS AT DECEMBER 31, 2014, THE GROUP WAS IN COMPLIANCE WITH THE FINANCIAL RESTRICTIONS OF THE CONTRACTS RELATED TO THE LONG-TERM SENIOR NOTES DESCRIBED ABOVE. SALES DISTRIBUTION BY PRODUCT TOTAL SALES (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED AUDITED INFORMATION Final Printing MAIN PRODUCTS NET SALES MARKET SHARE (%) MAIN VOLUME AMOUNT TRADEMARKS CUSTOMERS DOMESTIC SALES INTERSEGMENT ELIMINATIONS CONTENT: ADVERTISING GENOMMA LAB INTERNACIONAL, S.A.B. DE C.V. HAVAS MEDIA, S.A. DE C.V. UNILEVER DE MÉXICO, S. DE R.L. DE C.V. KIMBERLY CLARK DE MÉXICO, S.A.B. DE C.V. COMERCIALIZADORA PEPSICO MÉXICO, S. DE R.L. DE C.V. COMPAÑÍA PROCTER & GAMBLE MÉXICO, S. DE R.L. DE C.V. BIMBO, S.A. DE C.V. THE COCA COLA EXPORT CORPORATION SUCURSAL EN MÉXICO MATTEL DE MÉXICO, S.A. DE C.V. MARCAS NESTLÉ, S.A. DE C.V. NETWORK SUBSCRIPTION REVENUE MEGA CABLE, S.A. DE C.V. CABLEVISIÓN RED, S.A. DE C.V. LICENSING AND SYNDICATIONS VARIOUS SKY : DTH BROADCAST SATELLITE SKY SUBSCRIBERS PAY PER VIEW CHANNEL COMMERCIALIZATION COMPAÑÍA INTERNACIONAL DE RADIO Y TELEVISIÓN, S.A. WDC MÉXICO S. DE R.L. DE C.V. TELECOMMUNICATIONS: DIGITAL SERVICE CABLEVISIÓN, CABLEMÁS, TVI Y SUBSCRIBERS INTERNET SERVICES CABLECOM, IZZI SERVICE INSTALLATION PAY PER VIEW CHANNEL COMMERCIALIZATION MULTILMEDIOS S.A. DE C.V. TENEDORA DE CINES, S.A. DE C.V. TELEVISORA FRONTERIZA, S.A. DE C.V. CANAL DE NOTICIAS DE ROSARITO, S.A. DE C.V. TELEPHONY TELECOMMUNICATIONS BESTEL Y CABLECOM SUBSCRIBERS OTHER OTHER BUSINESSES: PUBLISHING: MAGAZINE CIRCULATION TV Y NOVELAS MAGAZINE, GENERAL PUBLIC (AUDIENCE) MEN´S HEALTH MAGAZINE, DEALERS VANIDADES MAGAZINE COMMERCIAL CENTERS (MALLS) COSMOPOLITAN MAGAZINE NATIONAL GEOGRAPHIC MAGAZINE AUTOMÓVIL PANAMERICANO MAGAZINE TÚ MAGAZINE SKY VIEW MAGAZINE MUY INTERESANTE MAGAZINE COCINA FÁCIL MAGAZINE ADVERTISING FÁBRICAS DE CALZADO ANDREA, S.A. DE C.V. KIMBERLY CLARK DE MÉXICO, S.A.B. DE C.V. DILTEX, S.A. DE C.V. COMPAÑÍA PROCTER & GAMBLE DE MÉXICO, S. DE R.L DE C.V. UNILEVER DE MÉXICO, S. DE R.L. DE C.V. WATA GROUP, S.A. DE C.V. COLGATE PALMOLIVE, S.A. DE C.V. ORIONTWORLDWIDE, S.A. DE C.V. OTHER INCOME VARIOUS DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS CINE VIDEO Y TV, S.A. DE C.V. OPERADORA DE CINEMAS, S.A. DE C.V. CINEMARK DE MÉXICO, S.A. C.V. TENEDORA DE CINES, S.A. DE C.V. EN PANTALLA PRODUCCIONES INTERNACIONALES, S.A. DE C.V. SPECIAL EVENTS AND SHOW PROMOTION CLUB DE FÚTBOL AMÉRICA GENERAL PUBLIC (AUDIENCE) IMPULSORA DEL DEPORTIVO NECAXA FEDERACIÓN MEXICANA DE FÚTBOL ASOCIACIÓN, A.C. ESTADIO AZTECA AFICIÓN FUTBOL, S.A. DE C.V. GAMING PLAY CITY GENERAL PUBLIC (AUDIENCE) MULTIJUEGOS ADVERTISED TIME SOLD IN RADIO HAVAS MEDIA, S.A DE C.V. TIENDAS SORIANA, S.A. DE C.V. OPTIMUM MEDIA DIRECTION DE MÉXICO, S.A. DE C.V. ARENA COMMUNICATIONS, S.A. DE C.V. TIENDAS CHEDRAUI, S.A. DE C.V. IPG MEDIA BRANDS COMMUNICATIONS, S.A. DE C.V. DEPORTES Y MEDIOS PANAMERICANA, S.A. DE C.V. PUBLISHING DISTRIBUTION HOLA MÉXICO MAGAZINE VARIOUS ENTREPRENEUR MAGAZINE GENERAL PUBLIC (AUDIENCE) MINIREVISTA MINA MAGAZINE DEALERS REVISTA DEL CONSUMIDOR MAGAZINE COMMERCIAL CENTERS (MALLS) BRAVO POR TI MAGAZINE SELECCIONES MAGAZINE EXPORT SALES CONTENT: ADVERTISING CC MEDIOS Y COMUNICACIONES, C.A. NETWORK SUBSCRIPTION REVENUE INTERESES EN EL ITSMO, S.A. DIRECTV ARGENTINA SOCIEDAD ANÓNIMA GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV LICENSING AND SYNDICATIONS TELEVISA NETFLIX, INC TELEVISA CORPORACIÓN VENEZOLANA DE TELEVISIÓN, C.A. TELEVISA COMPAÑÍA PERUANA DE RADIODIFUSIÓN, S.A. TELEVISA RED TELEVISIVA MEGAVISION, S.A. TELEVISA RCN TELEVISIÓN, S.A. OTHER BUSINESSES: SPECIAL EVENTS AND SHOW PROMOTION CLUB AMÉRICA DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS NETFLIX, INC SUBSIDIARIES SALES ABROAD CONTENT: ADVERTISING INITIATIVE MEDIA, INC. OPTIMUM MEDIA DIRECTION, INC. GROUP M MATRIX SKY: DTH BROADCAST SATELLITE SKY SUBSCRIBERS TELECOMMUNICATIONS: TELECOMMUNICATIONS BESTEL SUBSCRIBERS OTHER BUSINESS: PUBLISHING: MAGAZINE CIRCULATION T.V. Y NOVELAS MAGAZINE GENERAL PUBLIC (AUDIENCE) GENTE MAGAZINE DEALERS PAPARAZZI MAGAZINE COMMERCIAL CENTERS (MALLS) VANIDADES MAGAZINE COSMOPOLITAN MAGAZINE TÚ MAGAZINE MUY INTERESANTEMAGAZINE BILINKEN MAGAZINE PARA TI MAGAZINE CONDORITO MAGAZINE ADVERTISING MCCANN ERICKSON N.Y. ESPACIOS, S.A. R.C.N. TELEVISIÓN S.A. MEDIACOM MIAMI PUBLISHING DISTRIBUTION: SELECCIONES MAGAZINE GENERAL PUBLIC (AUDIENCE) MAGALY TV MAGAZINE DEALERS VOGUE MAGAZINE COMMERCIAL CENTERS (MALLS) HOLA MAGAZINE EL CUERPO HUMANO MAGAZINE HELLO KITTY MAGAZINE 15 MINUTOS MAGAZINE TEJER FÁCIL MAGAZINE RENTALS OF MOVIE FILMS LIONS GATES FILMS, INC. INTERSEGMENT ELIMINATIONS TOTAL ANALYSIS OF PAID CAPITAL STOCK CHARACTERISTIC OF THE SHARES CONSOLIDATED AUDITED INFORMATION Final Printing SERIES NOMINAL VALUE (PS.) VALID COUPON NUMBER OF SHARES CAPITAL STOCK FIXED PORTION VARIABLE PORTION MEXICAN FREE SUBSCRIPTION FIXED VARIABLE A 0 0 0 0 B 0 0 0 0 D 0 0 0 0 L 0 0 0 0 TOTAL 0 0 TOTAL NUMBER OF SHARES REPRESENTING THE PAID CAPITAL STOCK ON THE DATE OF THE INFORMATION: NOTES: THE NUMBER OF OUTSTANDING SHARES PRESENTED IN THE TABLE ABOVE PLUS THE SHARES REPURCHASED REPRESENT THE TOTAL NUMBER OF SHARES ISSUED. SEE NOTE 5 TO CONSOLIDATED FINANCIAL STATEMENTS. FINANCIAL STATEMENT NOTES CONSOLIDATED AUDITED INFORMATION Final Printing 11060060: AS OF DECEMBER 31, 2, INCLUDES TRANSMISSION RIGHTS AND PROGRAMMING FOR PS.4,851,,970,603, RESPECTIVELY. 12080050: AS OF DECEMBER 31, 2, INCLUDES TRANSMISSION RIGHTS AND PROGRAMMING FOR PS.8,994,,064,845, RESPECTIVELY. 91000010: AT DECEMBER 31, 2014 DOESN´T INCLUDE TAX LIABILITIES IN FOREIGN CURRENCY FOR PS.85,970 (SEE ATTACHED BREAKDOWN OF CREDITS). CUM40180000: THIS INFORMATION IS RELATED TO EARNINGS PER CPO. THE CPOS ARE THE SECURITIES TRADED IN THE MEXICAN STOCK EXCHANGE. CUM40190000: THIS INFORMATION IS RELATED TO EARNINGS PER DILUTED CPO. 40180000: THIS INFORMATION IS RELATED TO EARNINGS PER CPO. THE CPOS ARE THE SECURITIES TRADED IN THE MEXICAN STOCK EXCHANGE. 40190000: THIS INFORMATION IS RELATED TO EARNINGS PER DILUTED CPO. THE REPORT CONTAINS THE NOTES CORRESPONDING TO THE FINANCIAL STATEMENT AMOUNTS, INCLUDING THEIR BREAKDOWN OF MAIN CONCEPTS AND OTHER CONCEPTS. AUDITED INFORMATION EXHIBIT 1 TO THE ELECTRONIC FORM TITLED “PREPARATION, FILING, DELIVERY AND DISCLOSURE OF QUARTERLY ECONOMIC, ACCOUNTING AND ADMINISTRATIVE INFORMATION BY ISSUERS” III. QUALITATIVE AND QUANTITATIVE INFORMATION i.Management’s discussion of the policies concerning the use of financial derivative instruments, and explanation as to whether such policies permit the use of said instruments solely for hedging or also for trading or other purposes. The discussion must include a general description of the objectives sought in the execution of financial derivative transactions; the relevant instruments; the hedging or trading strategies implemented in connection therewith; the relevant trading markets; the eligible counterparties; the policies for the appointment of calculation or valuation agents; the principal terms and conditions of the relevant contracts; the policies as to margins, collateral and lines of credit; the authorization process and levels of authorization required by type of transaction (e.g., full hedging, partial hedging, speculation), stating whether the transactions were previously approved by the committee(s) responsible for the development of corporate and auditing practices; the internal control procedures applicable to the management of the market and liquidity risks associated with the positions; and the existence of an independent third party responsible for the review of such procedures and, as the case may be, the observations raised or deficiencies identified by such third party. If applicable, provide information concerning the composition of the overall risk management committee, its operating rules, and the existence of an overall risk management manual. Management’s discussion of the policies concerning the use of financial derivative instruments, and explanation as to whether such policies permit the use of said instruments solely for hedging or also for trading or other purposes. In accordance with the policies and procedures implemented by the Finance and Risk area and the Vice President and Corporate Controller, along with the Vice President of Internal Audit, the Company has entered into certain financial derivative transactions for hedging purposes in both the Mexican and international markets so as to manage its exposure to the market risks associated with the changes in interest and foreign exchange rates and inflation. In addition, the Company’s Investments Committee has established guidelines for the investment in structured notes or deposits associated with other derivatives, which by their nature may be considered as derivative transactions for trading purposes. It should be noted that in the fourth quarter of 2014, no such financial derivatives were outstanding. Pursuant to the provisions of International Financial Reporting Standards Board, certain financial derivative transactions originally intended to serve as a hedge and in effect until December 31, 2014, are not within the scope of hedge accounting as specified in such Standards and, consequently, are recognized in the accounting based on the provisions included in the aforementioned Standards. General description of the objectives sought in the execution of financial derivative transactions; the relevant instruments; the hedging or trading strategies implemented in connection therewith; the relevant trading markets; the eligible counterparties; the policies for the appointment of calculation or valuation agents; the principal terms and conditions of the relevant contracts; the policies as to margins, collateral and lines of credit; the authorization process and levels of authorization required by type of transaction (e.g., full hedging, partial hedging, speculation), stating whether the transactions were previously approved by the committee(s) responsible for the development of corporate and auditing practices; the internal control procedures applicable to the management of the market and liquidity risks associated with the positions; and the existence of an independent third party responsible for the review of such procedures and, as the case may be, the observations raised or deficiencies identified by such third party. The Company’s principal objective when entering into financial derivative transactions is to mitigate the effects of unforeseen changes in interest and foreign exchange rates and inflation, so as to reduce the volatility in its results and cash flows as a result of such changes. The Company monitors its exposure to the interest rate risk by: (i) assessing the difference between the interest rates applicable to its debt and temporary investments, and the prevailing market rates for similar instruments; (ii) reviewing its cash flow requirements and financial ratios (interest coverage); (iii) assessing the actual and budgeted-for trends in the principal markets; and (iv) assessing the prevailing industry practices and other similar companies. This approach enables the Company to determine the optimum mix between fixed- and variable-rate interest for its debt. Foreign exchange risk is monitored by assessing the Company’s monetary position in U.S. dollars and its budgeted cash flow requirements for investments anticipated to be denominated in U.S. dollars and the service of its U.S. dollar-denominated debt. Financial derivative transactions are reported from time to time to the Audit and Corporate Practices Committee. The Company has entered into master derivatives agreements with both domestic and foreign financial institutions, that are internationally recognized institutions with which the Company, from time to time, has entered into financial transactions involving corporate and investment banking, as well as treasury services. The form agreement used in connection with financial derivatives transactions with foreign financial institutions is the Master Agreement published by the International Swaps and Derivatives Association, Inc. (“ISDA”) and with local institutions is the Master Agreement published by ISDA and the form agreement recommended by Banco de México. In both cases, the main terms and conditions are standard for these types of transactions and include mechanisms for the appointment of calculation or valuation agents. In addition, the Company enters into standard guaranty agreements that set forth the margins, collateral and lines of credit applicable in each instance. These agreements establish the credit limits granted by the financial institutions with whom the Company enters into master financial derivative agreements, which specify the margin implications in the case of potential negative changes in the market value of its open financial derivative positions. Pursuant to the agreements entered into by the Company, financial institutions are entitled to make margin calls if certain thresholds are exceeded. In the event of a change in the credit rating issued to the Company by a recognized credit rating agency, the credit limit granted by each counterparty would be modified. As of the date hereof, the Company has never experienced a margin call with respect to its financial derivative transactions. In compliance with its risk management objectives and hedging strategies, the Company generally utilizes the following financial derivative transactions: 1. Cross-currency interest rate swaps (i.e., coupon swaps); 2. Interest rate and inflation-indexed swaps; 3. Cross-currency principal and interest rate swaps; 4. Swaptions; 5. Forward exchange rate contracts; 6. FX options; 7. Interest Rate Caps and Floors contracts; 8. Fixed-price contracts for the acquisition of government securities (i.e., Treasury locks); and 9. Credit Default Swaps. The strategies for the acquisition of financial derivatives transactions are approved by the Risk Management Committee in accordance with the Policies and Objectives for the Use of Financial Derivatives. During the quarter from October to December 2014, there were no defaults or margin calls under the aforementioned financial derivative transactions. The Company monitors on a weekly basis the flows generated by the fair market value of and the potential for margin calls under its open financial derivative transactions. The calculation or valuation agent designated in the relevant Master Agreement, which is always the counterparty, issues monthly reports as to the fair market value of the Company’s open positions. The Risk Management area is responsible for measuring, at least once a month, the Company’s exposure to the financial market risks associated with its financings and investments, and for submitting a report with respect to the Company’s risk position and the valuation of its financial derivatives to the Finance Committee on a monthly basis, and to the Risk Management Committee on a quarterly basis. The Company monitors the credit rating assigned to its counterparties in its outstanding financial derivative transactions on a regular basis. The office of the Comptroller is responsible for the validation of the Company’s accounting records as related to its financial derivative transactions, based upon the confirmations received from the relevant financial intermediaries, and for obtaining from such intermediaries, on a monthly basis, confirmations or account statements supporting the market valuation of its open financial derivative positions. As a part of the yearly audit on the Company, the aforementioned procedures are reviewed by the Company’s external auditors. As of the date hereof, the Company’s auditors have not raised any observation or identified any deficiency therein. Information concerning the composition of the overall risk management committee, its operating rules, and the existence of an overall risk management manual. The Company has a Risk Management Committee, which is responsible for monitoring the Company’s risk management activities and approving the hedging strategies used to mitigate the financial market risks to which the Company is exposed. The assessment and hedging of the financial market risks are subject to the policies and procedures applicable to the Company’s Risk Management Committee, the Finance and Risk Management areas and the Comptroller that form the Risk Management Manual of the Company. In general terms, the Risk Management Committee is comprised of members of the Corporate Management, Corporate Comptroller, Tax Control and Advice, Information to the Stock Exchange, Finance and Risk, Legal, Administration and Finance, Financial Planning and Corporate Finance areas. ii.General description of the valuation methods, indicating whether the instruments are valued at cost or at their fair value pursuant to the applicable accounting principles, the relevant reference valuation methods and techniques, and the events taken into consideration. Describe the policies for and frequency of the valuation, as well as the actions taken in light of the values obtained therefrom. Clarify whether the valuation is performed by an independent third party, and indicate if such third party is the structurer, seller or counterparty of the financial instrument. As with respect to financial derivative transactions for hedging purposes, explain the method used to determine the effectiveness thereof and indicate the level of coverage provided thereby. The Company values its financial derivative instruments based upon the standard models and calculators provided by recognized market makers. In addition, the Company uses the relevant market variables available from online sources. The financial derivative instruments are valued at a reasonable value pursuant to the applicable accounting provisions. In the majority of cases, the valuation at a reasonable value is carried out on a monthly basis based on valuations of the counterparties and the verification of such reasonable value with internal valuations prepared by the Risk Management area of the Company. Accounting wise, the valuation of the counterparty is registered. The Company performs its valuations without the participation of any independent third party. The method used by the Company to determine the effectiveness of an instrument depends on the hedging strategy and on whether the relevant transaction is intended as a fair-value hedge or a cash-flow hedge. The Company’s methods take into consideration the prospective cash flows generated by or the changes in the fair value of the financial derivative, and the cash flows generated by or the changes in the fair value of the underlying position that it seeks to hedge to determine, in each case, the hedging ratio. iii.Management’s discussion of the internal and external sources of liquidity that could be used to satisfy the Company’s requirements in connection with its financial derivatives. As of the date hereof, the Company’s management has not discussed internal and external sources of liquidity so as to satisfy its requirements in connection with its financial derivatives since, based upon the aggregate amount of the Company’s financial derivative transactions, management is of the opinion that the Company’s significant positions of cash, cash equivalents and temporary investments, and the substantial cash flows generated by the Company, would enable the Company to respond adequately to any such requirements. iv.Explanation as to any change in the issuer’s exposure to the principal risks identified thereby and in their management, and any contingency or event known to or anticipated by the issuer’s management, which could affect any future report. Description of any circumstance or event, such as any change in the value of the underlying assets or reference variables, resulting in a financial derivative being used other than as originally intended, or substantially altering its structure, or resulting in the partial or total loss of the hedge, thereby forcing the Issuer to assume new obligations, commitments or changes in its cash flows in a manner that affects its liquidity (e.g., margin calls). Description of the impact of such financial derivative transactions on the issuer’s results or cash flows. Description and number of financial derivatives maturing during the quarter, any closed positions and, if applicable, number and amount of margin calls experienced during the quarter. Disclosure as to any default under the relevant contracts. Changes in the Company’s exposure to the principal risks identified thereby and in their management, and contingencies or events known to or anticipated by the Company’s management, which could affect any future report. Since a significant portion of the Company’s debt and costs are denominated in U.S. dollars, while its revenues are primarily denominated in Mexican pesos, depreciation in the value of the Mexican peso against the U.S. dollar and any future depreciation could have a negative effect on the Company’s results due to exchange rate losses. However, the significant amount of U.S. dollars in the Company’s treasury, and the hedging strategies adopted by the Company in recent years, have enabled it to avoid significant foreign exchange losses. Circumstances or events, such as changes in the value of the underlying assets or reference variables, resulting in a financial derivative being used other than as originally intended, or substantially altering its structure, or resulting in the partial or total loss of the hedge, thereby forcing the Company to assume new obligations, commitments or changes in its cash flows in a manner that affects its liquidity (e.g., margin calls). Description of the impact of such financial derivative transactions on the Company’s results or cash flows. As of the date hereof, no circumstance or event has given rise to a significant change in the structure of a financial derivative transaction, caused it to be used other than as originally intended, or resulted in a partial or total loss of the relevant hedge requiring that the Company assume new obligations, commitments or variations in its cash flow such that its liquidity is affected. Description and number of financial derivatives maturing during the quarter, any closed positions and, if applicable, number and amount of margin calls experienced during the quarter. Disclosure as to any default under the relevant contracts. 1. During the relevant quarter, one “Knock-out Option Call” agreement through which Televisa hedged against severe Mexican Peso depreciation for a notional amount of U.S.$15,000,000.00 (Fifteen Million Dollars 00/100) by paying a premium, expired. This option was entered in December 2011, and expired with Televisa not exercising it in November 2014. Likewise there were no defaults or margin calls under financial derivative transactions. v.Quantitative Information. Attached hereto as Table 1 is a summary of the financial derivative instruments purchased by Televisa, Corporación Novavisión, S. de R.L. de C.V. and Televisión Internacional, S.A. de C.V., whose aggregate fair value represents or could represent one of the reference percentages set forth in Section III (v) of the Official Communication. IV. SENSITIVITY ANALYSIS Considering that the Company has entered into financial derivative transactions for hedging purposes, and given the low amount of the financial derivative instruments that proved ineffective as a hedge, the Company has determined that such transactions are not material and, accordingly, the sensitivity analysis referred to in Section IV of the Official Communication is not applicable. In those cases where the derivative instruments of the Company are for hedging purposes, for a material amount and where the effectiveness measures were sufficient, the measures are justified when the standard deviation of the changes in cash flow as a result of changes in the variables of exchange rate and interest rates of the derivative instruments used jointly with the underlying position is lower than the standard deviation of the changes in cash flow of the underlying position valued in pesos and the effective measures are defined by the correlation coefficient between both positions for the effective measures to be sufficient. AUDITED INFORMATION TABLE 1 GRUPO TELEVISA, S.A.B. Summary of Financial Derivative Instruments as of December 31, 2014 (In thousands of pesos/dollars) Type of Derivative, Securities or Contract Purpose (e.g., hedging, trading or other) Notional Amount/Face Value Value of the Underlying Asset / Reference Variable Fair Value Maturing per Year Collateral/Lines of Credit/Securities Pledged Current Quarter (4) Previous Quarter (5) Current Quarter D(H) (4) Previous Quarter D(H) (5) Interest Rate Swap (2) Hedging Ps. 1,400,000 TIIE 28 days + 24bps / 8.415% TIIE 28 days + 24bps / 8.415% Monthly interest 2015-2016 Does not exist (6) Interest Rate Swap (1) Hedging Ps. 2,500,000 TIIE 28 days / 7.4325% TIIE 28 days / 7.4325% Monthly interest 2015-2018 Does not exist (6) Interest Rate Swap (1) Hedging Ps. 3,000,000 TIIE 28 days / 6.0833% TIIE 28 days / 6.0833% Monthly interest 2015-2021 Does not exist (6) FX Options (1) Hedging USD 135,000 USD 135,000 USD 150,000 Does not exist (6) Interest Rate Swap (3) Hedging Ps.1,567,607 TIIE 28 days/5.063% TIIE 28 days/5.074% Monthly Interest 2015-2019 Does not exist (6) Forward (3) Hedging - - USD 6,000 / Ps.78,455 - - - Acquired by Grupo Televisa, S.A.B. Acquired by Corporación Novavisión, S. de R.L. de C.V. Acquired by Televisión Internacional, S.A. de C.V. The aggregate amount of the derivatives reflected in the consolidated statement of financial position of Grupo Televisa, S.A.B. as December 31, 2014, included in the relevant SIFIC, is as follows: FINANCIAL DERIVATIVE INSTRUMENTS Ps. FINANCIAL DERIVATIVE INSTRUMENTS FINANCIAL DERIVATIVE INSTRUMENTS Ps. - Information as of September 30, 2014. Applies only to implicit financing in the ISDA ancillary agreements identified as “Credit Support Annex”. DECLARATION OF THE REGISTRANT´S OFFICERS RESPONSIBLE FOR THE INFORMATION. WE HEREBY DECLARE THAT, TO THE EXTENT OF OUR FUNCTIONS, WE PREPARED THE INFORMATION RELATED TO THE REGISTRANT CONTAINED IN THIS REPORT FOR THE FOURTH QUARTER OF 2014, AND BASED ON OUR KNOWLEDGE, THIS INFORMATION FAIRLY PRESENTS THE REGISTRANT´S CONDITION. WE ALSO DECLARE THAT WE ARE NOT AWARE OF ANY RELEVANT INFORMATION THAT HAS BEEN OMITTED OR UNTRUE IN THIS QUARTERLY REPORT, OR INFORMATION CONTAINED IN SUCH REPORT THAT MAY BE MISLEADING TO INVESTORS. /s/ EMILIO FERNANDO AZCÁRRAGA JEAN /s/ SALVI RAFAEL FOLCH VIADERO EMILIO FERNANDO AZCÁRRAGA JEAN PRESIDENT AND CHIEF EXECUTIVE OFFICER SALVI RAFAEL FOLCH VIADERO CHIEF FINANCIAL OFFICER /s/ JOAQUÍN BALCÁRCEL SANTA CRUZ JOAQUÍN BALCÁRCEL SANTA CRUZ VICE PRESIDENT-LEGAL AND GENERAL COUNSEL MÉXICO, D.F., MAY 5, 2015 GENERAL DATA DATE:05/05/2015 MEXICAN STOCK EXCHANGE, REPORTS: GENERAL DATA OF ISSUER STOCK EXCHANGE CODE: TLEVISA COMPANY'S NAME: GRUPO TELEVISA, S.A.B. STATE: DISTRITO FEDERAL CITY: MÉXICO, D.F. TELEPHONE: ADDRESS: 01 (55) 52612000 AV. VASCO DE QUIROGA # 2000 FAX: NEIGHBORHOOD: 01 (55) 52612494 SANTA FE INTERNET ADDRESS: www.televisa.com.mx ZIP CODE: TAX DATA OF THE ISSUER ADDRESS: MUNICIPALITY: AV. VASCO DE QUIROGA # 2000 ÁLVARO OBREGÓN NEIGHBORHOOD: STATE: SANTA FE DISTRITO FEDERAL CITY AND STATE: ZIP CODE: MÉXICO, D.F. COMPANY TAX CODE: GTE901219GK3 EXECUTIVES DATA BMV POSITION MR./MS. FIRST NAME LAST NAME GENERAL DIRECTOR MR. EMILIO FERNANDO AZCÁRRAGA JEAN FINANCE DIRECTOR LIC. SALVI RAFAEL FOLCH VIADERO RESPONSIBLE FOR SENDING CORPORATE INFORMATION LIC. JOAQUÍN BALCÁRCEL SANTA CRUZ RESPONSIBLE FOR SENDING SHARE REPURCHASE INFORMATION LIC. GUADALUPE PHILLIPS MARGAIN RESPONSIBLE FOR INFORMATION TO INVESTORS LIC. CARLOS MADRAZO VILLASEÑOR RESPONSIBLE FOR PAYMENT C.P.C. JOSÉ RAÚL GONZÁLEZ LIMA RESPONSIBLE FOR SENDING FINANCIAL INFORMATION C.P.C. JOSÉ RAÚL GONZÁLEZ LIMA RESPONSIBLE FOR SENDING RELEVANT EVENTS LIC. CARLOS MADRAZO VILLASEÑOR RESPONSIBLE FOR LEGAL MATTERS LIC. JOAQUÍN BALCÁRCEL SANTA CRUZ BOARD OF DIRECTORS POSITION TYPE MR./MS. FIRST NAME LAST NAME PRESIDENT RELATED MR. EMILIO FERNANDO AZCÁRRAGA JEAN DIRECTOR INDEPENDENT MR. ALBERTO BAILLERES GONZÁLEZ DIRECTOR RELATED MR. JULIO BARBA HURTADO DIRECTOR RELATED MR. JOSÉ ANTONIO BASTÓN PATIÑO DIRECTOR INDEPENDENT MR. FRANCISCO JOSÉ CHÉVEZ ROBELO DIRECTOR RELATED MR. ALFONSO DE ANGOITIA NORIEGA DIRECTOR INDEPENDENT MR. JON FELTHEIMER DIRECTOR INDEPENDENT MR. JOSÉ ANTONIO VICENTE FERNÁNDEZ CARBAJAL DIRECTOR INDEPENDENT MR. JOSÉ LUIS FERNÁNDEZ FERNÁNDEZ DIRECTOR RELATED MR. SALVI RAFAEL FOLCH VIADERO DIRECTOR INDEPENDENT MR. MICHAEL T. FRIES DIRECTOR RELATED MR. BERNARDO GÓMEZ MARTÍNEZ DIRECTOR INDEPENDENT MR. ROBERTO HERNÁNDEZ RAMÍREZ DIRECTOR RELATED MR. ENRIQUE KRAUZE KLEINBORT DIRECTOR RELATED MR. JORGE AGUSTÍN LUTTEROTH ECHEGOYEN DIRECTOR INDEPENDENT MR. LORENZO ALEJANDRO MENDOZA GIMÉNEZ DIRECTOR INDEPENDENT MR. FERNANDO SENDEROS MESTRE DIRECTOR INDEPENDENT MR. ENRIQUEFRANCISCO JOSÉ SENIOR HERNÁNDEZ DIRECTOR INDEPENDENT MR. EDUARDO TRICIO HARO DIRECTOR INDEPENDENT MR. DAVID M. ZASLAV ALTERNATE DIRECTOR INDEPENDENT MR. HERBERT ALLEN III ALTERNATE DIRECTOR RELATED MR. FÉLIX JOSÉ ARAUJO RAMÍREZ ALTERNATE DIRECTOR RELATED MR. JOAQUÍN BALCÁRCEL SANTA CRUZ ALTERNATE DIRECTOR RELATED MR. LEOPOLDO GÓMEZ GONZÁLEZ BLANCO ALTERNATE DIRECTOR INDEPENDENT MR. ALBERTO JAVIER MONTIEL CASTELLANOS ALTERNATE DIRECTOR INDEPENDENT MR. RAÚL MORALES MEDRANO ALTERNATE DIRECTOR RELATED MS. GUADALUPE PHILLIPS MARGAIN SECRETARY OF THE BOARD OF DIRECTORS NA MR. RICARDO MALDONADO YAÑEZ COMPANY HISTORY TELEVISA IS THE LARGEST MEDIA COMPANY IN THE SPANISH-SPEAKING WORLD BASED ON ITS MARKET CAPITALIZATION AND A MAJOR PARTICIPANT IN THE INTERNATIONAL ENTERTAINMENT BUSINESS. IT OPERATES FOUR BROADCAST CHANNELS IN MEXICO CITY, PRODUCES AND DISTRIBUTES 25 PAY-TV BRANDS FOR DISTRIBUTION IN MEXICO AND THE REST OF THE WORLD, AND EXPORTS ITS PROGRAMS AND FORMATS TO THE U.S. THROUGH UNIVISION COMMUNICATIONS INC. (“UNIVISION”) AND TO OTHER TELEVISION NETWORKS IN OVER 50 COUNTRIES. TELEVISA IS ALSO AN ACTIVE PARTICIPANT IN MEXICO’S TELECOMMUNICATIONS INDUSTRY. IT HAS A MAJORITY INTEREST IN SKY, A LEADING DIRECT-TO-HOME SATELLITE TELEVISION SYSTEM OPERATING IN MEXICO, THE DOMINICAN REPUBLIC AND CENTRAL AMERICA. TELEVISA ALSO PARTICIPATES IN MEXICO´S TELECOMMUNICATIONS INDUSTRY IN MANY REGIONS OF THE COUNTRY WHERE IT OFFERS VIDEO, VOICE, AND BROADBAND SERVICES. TELEVISA ALSO HAS INTERESTS IN MAGAZINE PUBLISHING AND DISTRIBUTION, RADIO PRODUCTION AND BROADCASTING, PROFESSIONAL SPORTS AND LIVE ENTERTAINMENT, FEATURE-FILM PRODUCTION AND DISTRIBUTION, THE OPERATION OF A HORIZONTAL INTERNET PORTAL, AND GAMING. IN THE UNITED STATES, TELEVISA HAS EQUITY AND DEBENTURES THAT, UPON CONVERSION AND SUBJECT TO ANY NECESSARY APPROVAL FROM THE FEDERAL COMMUNICATIONS COMMISSION (“FCC”) IN THE UNITED STATES, WILL REPRESENT APPROXIMATELY 38% ON A FULLY DILUTED, AS-CONVERTED BASIS OF THE EQUITY CAPITAL IN BROADCASTING MEDIA PARTNERS, INC. (“BMP”), THE CONTROLLING COMPANY OF UNIVISION, THE LEADING MEDIA COMPANY SERVING THE UNITED STATES HISPANIC MARKET. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRUPO TELEVISA, S.A.B. (Registrant) Dated:May 7, 2015 By: /s/ Joaquín Balcárcel Santa Cruz Name: Joaquín Balcárcel Santa Cruz Title: General Counsel
